--------------------------------------------------------------------------------

 

Exhibit 10.2

  OFFICE LEASE   [Multi-Tenant - Triple Net]    

This OFFICE LEASE (“Lease”) is entered into as of the Date set forth below (the
“Effective Date”), by and between THE BOEING COMPANY, a Delaware corporation
(“Landlord”), and Zones, Inc., a Washington corporation (“Tenant”).

 

1.         BASIC LEASE TERMS.  For purposes of this Lease, the following terms
have the following definitions and meanings:

 

  1.1     Date of this Lease:  As of June 9, 2003       1.2     Landlord’s
Address:         The Boeing Company
P.O. Box 3707 M/C 1F-58
Seattle, WA 98124-2207
Attn: Colette Temmink
Tel: (206) 662-1275
Fax: (206) 662-1355                 With a copy to:         The Boeing Company
Office of the General Counsel
Attn: Gerald Bresslour
P.O. Box 3707 M/C 13-08
Seattle, WA 98124-2207
Tel: (206) 655-2405
Fax: (425) 965-8230       1.3  Tenant’s Address:         Prior to the
Commencement Date:
Zones, Inc.
707 S. Grady Way
Renton, WA  98055
Attn:  Ronald McFadden
Tel: 425-430-3728
Fax: 425-430-3626     1  

--------------------------------------------------------------------------------




    Following the Commencement Date:         [Tenant to provide notice pursuant
to the terms hereof]         with a copy to:         Gray Cary Ware & Frederich
701 Fifth Avenue, Suite 7000
Seattle, WA  98104-4801
Attn: Joe Wallin
Tel: 206-839-4828
Fax: 206-839-4801    

                                    1.4       Premises:  Approximately 106,308
rentable square feet located, in that certain building with an address of 1102
15th Street SW, Auburn, Washington, also known as the 17-239 building, also
known as the “T” (the “Building”) located on Lot A of Auburn Lot Line Adjustment
No. LLA-0004-91 recorded under Recording No. 9104171400, situated in Auburn,
Washington (said Parcel, together with said Building, being herein referred to
collectively as the “Property”), as such leased premises are more particularly
described and/or depicted on Exhibit A-1 attached hereto and incorporated herein
by this reference (“Premises”).  The Premises include the entire second floor of
the Building.  The balance of the Premises shall be located on the first floor
of the Building, as shown on Exhibit A-1.  In addition to Tenant’s rights to use
and occupy the Premises as hereinafter specified, Tenant shall have
non-exclusive rights to use the Common Areas (as defined in Section 1.16 below),
but shall not have any rights to use the roof, exterior walls or utility
raceways of the Building.  The Property is more particularly described on
Exhibit A-2 attached hereto.  The Auburn 400 Corporate Park, Division One is
referred to in this Lease as the “Project.”  All square footage areas referred
to in this Paragraph 1.4 may be confirmed by either party using current BOMA
standards.  If such measurements indicate that the Premises are larger or
smaller than 106,308 rentable square feet, Annual Base Rent and Tenant’s Share
(as defined in this Lease) shall be adjusted accordingly.  
                                      1.5       Term:  (i)        Initial term:
                                                                          11
Years                                                             
   (ii)        Options to extend term:
                                                                           2
options for 5 years each
                                                                           (see
Paragraph 3.3 hereof)                                         1.6       Base
Rent Commencement Date:  The date which is twelve (12) months after the
“Commencement Date,” determined as provided in Paragraph 3.1 hereof.  
                                     1.7       Initial Annual Base Rent:   2  

--------------------------------------------------------------------------------




  On and after the Commencement Date, Tenant shall pay Annual Base Rent during
each year of the Lease Term as follows, all such rent being based on 106,308
rentable square feet of space in the Premises.  Each year’s Annual Base Rent is
payable in twelve equal installments, payable monthly in advance.  Tenant shall
pay Landlord for all Operating Expenses accruing under this Lease (herein
“NNN”), at all times from and after the Commencement Date.    

Lease Year   Annual Base Rent per
rentable square foot,
NNN Total Annual
Base Rent,
NNN Monthly Installments
of Base Rent, NNN

1

  $    zero  $     zero  $   zero

2

  $    9.45  $1,004,610.60  $  83,717.55

3

  $    9.70  $1,031,187.60  $  85,932.30

4

  $    9.95  $1,057,764.60  $  88,147.05

5

  $   10.20  $1,084,341.60  $  90,361.80

6

  $   10.45  $1,110,918.60  $  92,576.55

7

  $   10.70  $1,137,495.60  $  94,791.30

8

  $   10.95  $1,164,072.60  $  97,006.05

9

  $   11.20  $1,190,649.60  $  99,220.80

10

  $   11.45  $1,217,226.60  $101,435.55

11

  $   11.70  $1,243,803.60  $103,650.30

 

1.8       Security Deposit:  $103,650.30.

1.9       Permitted Use: Tenant may use the Premises for general office purposes
and related uses, including a show room and retail outlet on the ground floor
(to the extent permitted by applicable law and regulations) and for no other
purposes without Landlord’s prior written consent; provided that Tenant’s uses
of the Premises are at all times consistent with a first class office project,
and subject, however, to any limitations set forth in the CC&Rs (as defined
below), and to any limitations under applicable zoning or other governmental
regulations and restrictions.

1.10     Number of Parking Spaces: Subject to the provisions of Paragraph 4.2,
Landlord shall provide for Tenant’s non-exclusive use (in common with all other
tenants of the Property and their respective employees, agents, subtenants,
assignees and invitees) 5 parking spaces per 1,000 rentable square feet
contained in the Premises, such parking spaces to be located in the area shown
on Exhibit “A-3.”  Parking shall be available 24 hours per day, 7 days per week
(subject to temporary unavailability due to repairs, maintenance, casualty and
the like).

  3  

--------------------------------------------------------------------------------




1.11     Brokers: 

(i)  Landlord’s Broker:  Pacific Real Estate Partners.

 (ii) Tenant’s Broker:  The Andover Company,
                                                 Inc./Insignia Kidder Mathews
                                    

 

1.12     Guarantor:  N/A.

1.13     Interest Rate:  Shall mean a fluctuating rate of interest per annum,
equal at all times to the prime rate published from time to time in the Wall
Street Journal plus five percent (5%) per annum, each change in such fluctuating
rate to take effect with each change in the prime rate, provided, however, the
Interest Rate will in no event exceed the maximum interest rate permitted to be
charged by applicable law.

1.14     Tenant Improvement Allowance:  $2,019,852.00 (being equal to $19.00 per
rentable square foot multiplied by the 106,308 agreed rentable square feet of
the Premises).  The unused portion of such allowance shall be applied to Annual
Base Rent as provided in Paragraph 5.1.

1.15     Exhibits:  “A” through “D”, inclusive, which Exhibits are attached to
this Lease and incorporated herein by this reference.

1.16     Common Areas:  “Common Areas” shall mean all areas and facilities
outside of the Premises and within the exterior boundary line of the Property
and interior raceways and installations within the Premises that are provided
and designated by the Landlord from time to time for the general non-exclusive
use of Landlord, Tenant and other tenants of the Property, and their respective
employees, suppliers, shippers, customers, contractors and invitees, including
(within the Building) corridors, restrooms, stairways, elevators and elevator
lobbies, and (outside the Building) parking areas, loading and unloading areas,
trash areas, driveways, walkways and landscaping.  Landlord grants to Tenant for
the benefit of Tenant and its employees, suppliers, shippers, contractors,
customers and invitees, during the term of this Lease, the non-exclusive right
to use, in common with others entitled to such use, the Common Areas as they
exist from time to time, subject to any rights, powers, and privileges reserved
by Landlord under the terms hereof or under the terms of any rules and
regulations or restrictions now or hereafter promulgated by Landlord governing
the use of the Property (provided that nothing herein shall entitle Tenant to
store any property, temporarily or permanently, in the Common Areas).  Landlord
or such other persons as Landlord shall designate from time to time shall have
the exclusive control and management of the Common Areas and shall have the
right, from time to time, to establish, modify, amend and enforce commercially
reasonable rules and regulations for the use, management, safety, care, and
cleanliness of the Common Areas (including without limitation parking and
landscaped areas).  Tenant shall comply (and shall cause each and all of its
employees, suppliers, shippers, contractors, customers and invitees to comply)
with any and such rules and regulations, although Landlord shall not be liable
to Tenant for the failure of any other tenant(s) of the Property to abide by
such rules or regulations.  Landlord reserves the right to modify the Common
Areas and/or the permitted uses thereof from time to time in Landlord’s
commercially reasonable discretion from time to time (including without
limitation constructing or reconstructing improvements therein or thereon from
time to time and/or closing the same for maintenance or other purposes),
provided, however, that Landlord shall not be permitted to deprive Tenant of
reasonable access to the Premises.

  4  

--------------------------------------------------------------------------------

 

1.17     Tenant’s Share:  “Tenant’s Share” shall mean (a) 71.22% as to all
Operating Expenses reasonably attributed by Landlord to the Property or the
Building, and (b) 100% as to all Operating Expenses reasonably attributed by
Landlord solely to the Premises.  Any disagreement on the allocation of these
Operating Expenses shall be resolved by arbitration (which both parties hereby
agree shall be final and binding) conducted pursuant to the rules of the AAA in
Seattle, Washington by a single arbitrator selected by the Seattle Regional Vice
President of the American Arbitration Association on application of either
party.  In addition, Landlord shall provide a detailed breakdown of all
Operating Expenses expected for the Building, which breakdown shall be attached
to this Lease as Exhibit A-4.  A condition precedent to Tenant’s obligations
under this Lease shall be the provision by Landlord to Tenant of a summary of
Landlord’s estimate of expenditures for the Building and Common Areas for the
twelve months following the Commencement Date.

This Paragraph 1 represents a summary of the basic terms and definitions of this
Lease.  In the event of any inconsistency between the terms contained in this
Paragraph 1 and any specific provision of this Lease, the terms of the specific
provision shall prevail.

2.         PREMISES.

2.1       Premises.  Landlord hereby leases to Tenant and Tenant hereby leases
from Landlord the Premises.  The Premises are to be improved with the
“Landlord’s Work” and “Tenant’s Work” described in the Work Letter Agreement, a
copy of which is attached hereto as Exhibit “B” (the “Work Letter Agreement”). 
Provided that Landlord achieves Substantial Completion of Landlord’s Work in
accordance with this Lease, Landlord and Tenant hereby stipulate and agree that
the rentable square footage of the portion of the Premises within the Building
shall be conclusively deemed to equal 106,308 rentable square feet (regardless
of actual rentable square footage of the Building), except that if either party
elects to measure the Premises using current BOMA standards and the rentable
square footage of the Premises proves to be, on the basis of such measurement,
other than 106,308, then the Annual Base Rent, the Tenant Improvement Allowance,
and Tenant’s Share shall be adjusted appropriately (up or down) to reflect the
actual number of rentable square feet in the Premises.    Tenant shall have
access to the Premises and all Common Areas 24 hours a day, seven days a week,
subject to closures due to emergency, casualty, or maintenance.

                                    In addition to Landlord’s Work, Landlord
shall make the following improvements to the Building (and the cost of making
such improvements shall not be charged against the Tenant Improvement Allowance
or otherwise charged to Tenant):

  5  

--------------------------------------------------------------------------------




    (1)  Qwest telecommunication service at a standard to be agreed among
Landlord, Tenant, and Qwest communications, which service standard shall be
determined by Tenant to be suitable for Tenant’s use of the Premises;          
  (2) common area improvements as mutually agreed to the Building lobby,
hallways, and bathrooms;             (3) audible fire alarm systems necessary to
meet applicable fire code;             (4) if, but only if, required by City of
Auburn, new light fixtures required to meet applicable energy code;            
(5) parking lot striping and surface repairs to failed asphalt;             (6)
updated landscaping, including new bark;             (7) all mechanical systems,
including HVAC, and all electrical systems to be in good working order.        

                                    Landlord’s Work shall include the purchase
and installation by Landlord (using the Tenant Improvement Allowance) and
delivery to Tenant of an emergency generator, provided Landlord and Tenant have
agreed prior to such purchase and installation on the cost and specifications
required.  Tenant’s Work shall include, in additional to the installation of
said generator, the installation of an above-ground diesel fuel storage tank
mutually agreed upon by Landlord and Tenant  for such generator, to be located
by Tenant in a mutually agreed location within the parking area or the outdoor
storage area of the Property.  Tenant shall be solely responsible for the cost
of installation, maintenance, repair, and operation of such generator.  Such
generator shall be located within a suitable enclosure so as to minimize to the
extent reasonably possible any noise or vibration caused by such generator when
it is operating.  In addition to all other liabilities and indemnities of Tenant
under this Lease, Tenant shall indemnify defend, and hold harmless Landlord from
and against any and all claims and liability, including all costs of defense,
including claims and liability for bodily injury to or death of any person.,
claims and liability for loss of or damage to any property, and claims and
liability for cleanup or remediation of any “Hazardous Materials,” as defined in
paragraph 7.3 below, resulting from or in any way connected with the presence on
the Property of such generator, such fuel tank, or any diesel or other fuel in
connection therewith.

                                    2.2       Right of First Offer to Expand
Premises.  If at any time during the Lease Term, Landlord intends to offer for
lease any space in the Building that is contiguous to the Premises (as set forth
on the date hereof or as hereinafter expanded), Landlord shall first make a
written good faith offer to Tenant, stating in such offer (a) the identity of
the space so offered; and (b) the term of the lease, the rental applicable to
such space, and other significant business terms and conditions relating to the
lease of such space (the “Right of First Offer”).  For a period of not less than
ten (10) days following Landlord’s delivery of such offer to Tenant, Landlord
shall not offer such space to any other party or accept an offer from any other
party for such space.  If Tenant accepts such offer during such ten (10) day
period by giving written notice of such acceptance to Landlord, Landlord and
Tenant shall use commercially reasonable good faith efforts to enter into a
lease agreement relating to such space (such lease agreement to be substantially
in the form of this Lease, except for terms relating to economic terms such as
rent, tenant improvement allowance, tenant’s share of operating expenses, and
the like).  If either (a) Tenant rejects or fails to accept such offer within
such ten (10) day period or (b) Landlord and Tenant have not entered into a
lease agreement for such space within thirty (30) days of the date on which
Tenant accepted such offer, Tenant’s rights under this Paragraph 2.2 with
respect to such space shall expire and Landlord may offer such space to third
parties and may accept the offers of third parties with respect to such space
without any liability to Tenant and without any further notice to Tenant.  This
Right of First Offer shall revive in the event Landlord leases contiguous space
to a third party and that space subsequently becomes available during the Term. 
The Right of First Offer shall continue throughout the Term of this Lease.

  6  

--------------------------------------------------------------------------------

 

                                    2.3       Space Pocketing.  Tenant has the
right to space pocket approximately 3800 RSF in an area to be designated by
Tenant for months 1-24 of the Lease Term.  Tenant must designate this area no
later than the time Tenant submits Space Plans to Landlord pursuant to the Work
Letter Agreement.  In the event that Tenant occupies any of the space pocketed
area during months 1-24, then Tenant will begin paying Rent on the space
pocketed area on the later of month 13 of the Lease Term or the month during
which Tenant actually occupies the space pocketed area under the Annual Base
Month Rent Schedule set forth in Paragraph 1.7.  Tenant shall be responsible for
Operating Expenses for the space pocketed area as of the Commencement Date. 
Notwithstanding anything to the contrary set forth herein, the Landlord’s Work
under Paragraph 2.1 does not apply to the space pocketed area, except to the
extent required for initial occupancy of the Premises.

2.4       Mutual Covenants.  Landlord and Tenant agree that the letting and
hiring of the Premises is upon and subject to the terms, covenants and
conditions contained in this Lease and each party covenants as a material part
of the consideration for this Lease to keep and perform their respective
obligations under this Lease.

3.         TERM.

3.1       Initial Term.  The initial term of this Lease (the “Term”) will be for
the period designated in Paragraph 1.5 commencing on the date (the “Commencement
Date”) that is the later of (a) August 31, 2003 or (b) the date upon which
“Landlord’s Work” as described in the Work Letter Agreement, has been
Substantially Completed (defined below), subject only to Punch-List (as defined
below) items, and Landlord has delivered to Tenant possession of the Premises
pursuant to Paragraph 4.1 below, plus any partial month at the beginning of the
Term in the event the Commencement Date is other than the first day of a
calendar month.  Landlord, Landlord’s architect or Landlord’s other agent
authorized in writing will endeavor to notify Tenant in writing fifteen (15)
days before the expected date of Substantial Completion of Landlord’s Work. 
Landlord shall use commercially reasonable efforts to cause Substantial
Completion (defined below) of Landlord’s Work as described in the Work Letter
Agreement, subject to only Punch-List items, to occur on or before August 31,
2003 (“Target Completion Date”). If Landlord is unable to cause Substantial
Completion of Landlord’s Work to occur by the Target Completion Date, then this
Lease shall not be void or voidable, the term of this Lease shall not be
extended and Landlord shall not be liable to Tenant for any loss or damage
resulting therefrom, but Landlord shall provide Tenant with one (1) additional
day of free Annual Base Rent for each day of delay beyond August 31, 2003, which
additional days of free Annual Base Rent shall apply to the Annual Base Rent
first due during the second year of the Term.  In the event Landlord is unable
for any reason to cause Substantial Completion of Landlord’s Work to occur by
the Target Completion Date, then Tenant shall not be liable for any rent during
the period of such delay, and the Commencement Date shall not occur until
Landlord delivers possession of the Premises and the Landlord’s Work within the
Premises have been Substantially Completed; provided, however, that to the
extent Landlord’s failure to so deliver possession on or before the Target
Completion Date is attributable to any Tenant Delay(s) (as defined in the Work
Letter Agreement), then the Commencement Date shall not be delayed by reason of
such Tenant Delay(s), and Landlord shall be entitled to full performance by
Tenant (including the payment of rent) from the date Landlord would have been
able to achieve Substantial Completion of Landlord’s Work and deliver possession
of the Premises to Tenant but for Tenant’s Delay(s) (and such date shall be the
Commencement Date hereunder).  Promptly after the Commencement Date, Landlord
will deliver to Tenant the Notice of Lease Term Dates in the form attached
hereto as Exhibit “C” which Notice will confirm, among other things, the
Commencement Date, the Base Rent Commencement Date and the date upon which the
Term of this Lease shall end; provided, however, that Landlord’s failure to
deliver said Notice shall not affect the computation of said dates.  The Notice
will be binding upon Tenant unless Tenant objects to the Notice in writing
within ten (10) business days of Tenant’s receipt of the Notice.

  7  

--------------------------------------------------------------------------------




3.2       Option to Extend.  Subject to the terms and conditions contained
herein, Tenant shall have two (2) option(s) (the “Extension Option(s)”) to
extend the Lease Term, as to not less than the entire Premises, for consecutive
periods (each an “Option Period”) of five (5) years each, commencing upon the
date the Term would otherwise expire, upon the same terms and conditions
previously applicable under this Lease as of immediately prior to expiration of
the Term but for the exercise of such Extension Option(s) (including without
limitation payment by Tenant of Operating Expenses), except that (i) the Annual
Base Rent will be adjusted as provided below, and (ii) Tenant shall have no
further extension options, and (iii) Landlord shall provide to Tenant at the
commencement of each Option Period for which the Annual Base Rent is equal to or
greater than Annual Base Rent for the last year preceding such Option Period an
allowance equal to $4.00 per rentable square foot in the Premises for Tenant’s
use in refurbishing the Premises, as provided in paragraph 3.3, below.  Each
Extension Option may be validly exercised only by written notice to Landlord
from Tenant no earlier than twelve (12) months and no later than six (6) months
prior to commencement of the Option Period (“Option Notice”), which Option
Notice (in order to be effective) must set forth Tenant’s proposed Annual Base
Rent to be payable during the Option Period, in accordance with the provisions
of Paragraph 3.3 below (“Tenant’s Proposed Rent”); provided, however, (a) that
each Extension Option is personal to Tenant and any assignee of Tenant where the
assignment to such assignee was made in accordance with the provisions of
Paragraph 20 and (b) may be validly exercised only if Tenant (and/or such
assignee) has not been in monetary default as defined in Paragraph 18.1(i) under
this Lease three (3) or more times during any twelve (12) month period or five
(5) or more times during the entire Lease Term (including the first Option
Period if validly exercised by Tenant pursuant hereto).  If Tenant does not
exercise the Extension Option during the exercise period set forth above in
accordance with the provisions hereof, the Extension Option and all subsequent
Extension Options shall forever terminate and be of no further force and
effect.  If either or both Extension Options are exercised, the resulting Option
Period is part of the Lease Term.

  8  

--------------------------------------------------------------------------------




                        3.3       Annual Base Rent During Option Period.  With
respect to each Option Period (if any), the Annual Base Rent shall be
ninety-five percent (95%) of the “Fair Market Rate” (as hereafter defined) as of
the first day of the respective Option Period for office space in comparable
office buildings located within ten (10) miles of the Building; provided,
however, that in no event shall the Annual Base Rent during either Option Period
be less than the Annual Base Rent payable by Tenant under this Lease for the
calendar month immediately preceding such respective Option Period, unless
agreed in writing by Landlord and Tenant.  For purposes hereof, the “Fair Market
Rate” shall mean the base rent payable to a willing landlord by a willing tenant
having a similar financial responsibility, credit rating and capitalization as
Tenant then has, for like and comparable premises under comparable lease terms
and periods and using buildings located within ten (10) miles of the Building,
taking into account then existing market-based rental inducements and then
existing market-rate annual rent increases, but excluding any tenant improvement
allowances.  Brokerage commissions payable by Landlord (or typically payable by
landlords of comparable office buildings) shall also be disregarded for purposes
of calculating the Fair Market Rate hereunder.  In addition, the new Base Rent
shall not reflect any improvements to the Premises made by Tenant at Tenant’s
expense which Tenant has the right to remove at the end of the Lease Term. 
Within 30 days after Landlord’s receipt of Tenant’s Option Notice (which must
include Tenant’s Proposed Rent), Landlord shall advise Tenant in writing (a) if
Landlord accepts Tenant’s Proposed Rent as the Annual Base Rent payable during
the respective Option Period (in which case the same shall be such Annual Base
Rent payable during the respective Option Period), or (b) the amount that
Landlord proposes as Annual Base Rent to be payable during the Option Period, in
accordance with the provisions of this Paragraph 3.3 (“Landlord’s Proposed
Rent”).  Tenant shall then have thirty (30) days after receipt of such written
notice from Landlord to accept Landlord’s Proposed Rent in writing.  If Tenant
so accepts Landlord’s Proposed Rent, then Landlord’s Proposed Rent shall be the
Base Rent for the respective Option Period.  If Tenant does not so accept
Landlord’s Proposed Rent in writing within such thirty (30) days, then the
parties shall proceed to arbitrate Annual Base Rent payable during the
respective Option Period as follows (unless the parties shall have agreed in
writing during such thirty (30) days as to the Annual Base Rent payable during
the respective Option Period).  The parties shall appoint a single arbitrator,
who shall be an MAI appraiser with not less than ten years’ experience in
appraising office property in the area within ten (10) miles of the Premises. 
If the parties cannot agree upon an arbitrator within ten days after Tenant’s
rejection of Landlord’s Proposed Rent, then either party may apply to the Vice
President of the Seattle Regional Office of the American Arbitration Association
for appointment of such an arbitrator, and the individual appointed by the
Director shall be conclusively deemed accepted as the arbitrator for this
purpose.  Each party shall pay as and when due one-half of the fees and charges
in connection with the appointment of such arbitrator and the rendering of his
or her decision under this Paragraph.  Each party shall present to the
arbitrator such information as the party deems relevant for the determination of
the Annual Base Rent payable during the respective Option Period in accordance
with this Paragraph 3.3, and the arbitrator shall select either the Landlord’s
Proposed Rent or the Tenant’s Proposed Rent (but no other amount) as being the
closest to the Fair Market Rent and the amount so selected shall be the Annual
Base Rent payable during the respective Option Period in accordance with this
Paragraph 3.3.  The arbitrator’s determination of such Annual Base Rent shall be
binding and conclusive on Landlord and Tenant, and shall be the Annual Base Rent
payable during said Option Period.

  9  

--------------------------------------------------------------------------------




If Annual Base Rent during an Option Period is greater than Annual Base Rent
during the Annual Base Rent during the year immediately preceding such Option
Period, Landlord shall make available to Tenant an amount equal to Four Dollars
($4.00) per rentable square foot in the Premises to be used by Tenant for
refurbishment within the Premises as Tenant wishes, provided that all such
refurbishment shall be deemed Alterations pursuant to Paragraph 9 of this Lease
and all such refurbishment shall be accomplished in accordance with Paragraph 9.

                                    3.4       Termination Option.  Landlord
grants Tenant a one-time option to terminate the Lease as of the end of the 8th
year of the Lease Term (“Termination Option”), which Termination Option must be
exercised by written notice to Landlord which must be received by Landlord no
later than the end of the 7th year of the Lease Term.  As a condition to the
effectiveness of the Termination Option, Tenant shall pay Landlord a termination
fee of $1,650,000.00, which fee must be paid to Landlord no later than 3 months
prior to the end of the 8th year of the Lease Term.

4.         POSSESSION.

                                    4.1       Delivery of Possession; Early
Possession Period.  Landlord shall deliver possession of the Premises to Tenant
on or promptly after the date of Substantial Completion of Landlord’s Work,
subject to Landlord’s reserved right(s) to enter the Premises (in person or by
its contractor(s) or designee(s)) for purposes of completing Punch-List items,
inspecting the Premises or the Tenant’s Work, or other legitimate purposes in
Landlord’s discretion.  Tenant (and/or its contractor(s) and designees) may
thereupon enter the Premises during the period immediately following such tender
by Landlord of possession of the Premises (the “Early Possession Period”) at
Tenant’s sole risk, for the purpose of performing Tenant’s Work in the Premises
(subject to the terms and conditions of the Work Letter Agreement), and to
otherwise prepare the Premises for Tenant’s occupancy (subject to the terms and
conditions of this Lease), including without limitation to install or deliver
supplies, furnishings, equipment, telecommunications equipment, data services,
inventory and other personal property in connection with Tenant’s intended
possession and use of the Premises in accordance with this Lease.  Landlord
shall use commercially reasonable good faith efforts to cause the Early
Possession Period to commence as of July 31, 2003.  Tenant agrees that it shall
not in any way cause or permit any interference with the progress or completion
of Landlord’s Work (including without limitation completion of Punch-List items)
in performing Tenant’s Work or otherwise entering the Premises during the Early
Possession Period.  Should such entry(ies) by Tenant (its contractors or
designees) prove to be an impediment to the progress of Landlord’s Work, in
Landlord’s reasonable judgment, then Landlord may demand that Tenant forthwith
vacate the Premises until such time as Landlord’s Work is complete (including
without limitation all Punch-List items), and Lessee shall immediately comply
with this demand, and the Early Possession Period and the Commencement Date
shall be extended by the number of days that Tenant so vacates the Premises
pursuant to Landlord’s request.  During the Early Possession Period, Tenant
shall not owe or pay Landlord any Annual Base Rent or any Operating Expenses
accruing during such period, but all of the terms and conditions of this Lease,
except for Annual Base Rent and payment of Operating Expenses, shall apply to
Tenant’s possession or use of the Premises or entries thereon, including without
limitation any and all obligations of Tenant to maintain insurance and/or to
indemnify Landlord under this Lease (including without limitation under
Paragraph 14.17 hereof).

  10  

--------------------------------------------------------------------------------




4.2       Condition of Premises.  Landlord represents that, to Landlord’s
Knowledge (as defined in Paragraph 7.4) the Building and Premises complied on
the date of commencement of construction of the Building with all applicable
laws and codes, including the Americans with Disabilities Act and including
applicable seismic codes.  Tenant hereby acknowledges:  (a) that it has been
advised by Landlord to satisfy itself with respect to all aspects of the
condition of the Premises, including, without limitation, as to the physical
condition of the Building, and all structural and nonstructural components and
systems contained therein, the possible impact and application of applicable
laws to Tenant’s prospective use, occupancy and/or alteration of the Premises
(including, without limitation, all aspects of the Building and the Premises
which do or may violate codes, ordinances, rules or other laws now in effect
(collectively “Applicable Laws”), all aspects of the Premises relating to the
existence of Hazardous Materials (defined below) and the environmental condition
of the Premises), and the present and future suitability of the Premises for
Tenant’s intended use, (b) that Tenant has made such investigations as it deems
necessary with reference to such matters and assumes all responsibility therefor
as the same relate to Tenant’s occupancy of the Premises and/or the term of this
Lease, and (c) that neither Landlord nor any of Landlord’s agents has made any
oral or written representations or warranties with respect to the said matters
other than as set forth in this Lease.  Promptly following Landlord’s delivery
of notice of the Commencement Date pursuant to Paragraph 3.1, and in accordance
with the Work Letter Agreement, Landlord and Tenant will jointly conduct a
walk-through inspection of the Premises and will jointly prepare a punch-list
(“Punch-List”) of items required to be installed by Landlord under the Work
Letter Agreement which require finishing or correction.  The Punch-List will not
include any items of damage to the Premises caused by Tenant’s move-in or early
entry, which damage will be corrected or repaired by Landlord, at Tenant’s
expense or, at Landlord’s election, by Tenant, at Tenant’s expense.  Except as
otherwise expressly provided in this Lease, including, without limitation,
Landlord’s obligations under Paragraph 9, and other than the items specified in
the Punch-List, by taking possession of the Premises, Tenant will be deemed to
have accepted the Premises in its condition on the date of delivery of
possession, subject to all applicable zoning, municipal, county and state laws,
ordinances and regulations and private covenants, conditions and restrictions
governing and regulating the use and occupancy of the Premises and to have
acknowledged that the Landlord’s Work has been completed as required by the Work
Letter Agreement and that there are no additional items needing work or repair
by Landlord, except with respect to defects that are not apparent in a visual
inspection.  Landlord will use commercially reasonable efforts to cause all
items in the Punch-List to be repaired or corrected within thirty (30) days
after the preparation of the Punch-List.  Except as otherwise expressly provided
in this Lease, Tenant acknowledges that neither Landlord nor any agent of
Landlord has made any representation or warranty with respect to the Premises or
any portions thereof or with respect to the suitability of same for the conduct
of Tenant’s business.

  11  

--------------------------------------------------------------------------------




4.3       Acceptance of Premises.  On the Commencement Date, Tenant shall accept
possession of the Premises in their then current condition, except with respect
to items that Landlord has not delivered in the condition required in the Work
Letter Agreement. 

5.         RENT.

5.1       Initial Annual Base Rent.  Commencing on the Base Rent Commencement
Date, Tenant shall pay to Landlord the Annual Base Rent set forth in Paragraph
1.8 above, subject to adjustment as hereinafter provided.  An amount equal to
one-twelfth of Annual Base Rent shall be payable in advance on the first day of
each calendar month during the Term without prior notice or demand.  If the
Commencement Date is other than the first day of a calendar month, then the
Annual Base Rent for such partial month will be prorated based on the actual
number of days in said month.  All rent must be paid to Landlord, without any
deduction or offset, in lawful money of the United States of America, at the
address designated by Landlord or to such other person or at such other place as
Landlord may from time to time designate in writing.

If any amount of the Tenant Improvement Allowance is not used by Landlord in
performing Tenant’s Work (the “Remaining Allowance”), such unspent amount shall
be used to reduce Annual Base Rent during the Initial Term as follows.  Landlord
will develop a notional amortization schedule under which an amount equal to the
Remaining Allowance is amortized over a period of 120 months, commencing with
the 13th month of the Initial Term and ending at the end of the Initial Term. 
Interest on the unamortized notional principal amount shall accrue at an annual
rate of twelve percent (such accrual to begin at the beginning of said 13th
month) and the amortization schedule shall provide for level total notional
payments of principal and interest as of the first day of each of such 120
months.  An amount equal to each such notional payment shall be deducted from
the amount of Annual Base Rent payable with respect to each month of the Initial
Term commencing on said 13th month and ending with said 120th month (being the
132nd month of the Initial Term).  Alternatively, Tenant may use the Remaining
Allowance for additional work at or refurbishment of the Premises or to defray
Tenant’s actual out-of-pocket costs of moving into the Premises.

  12  

--------------------------------------------------------------------------------




5.2       Additional Rent.  All amounts and charges to be paid by Tenant
hereunder, including, without limitation, real property taxes, maintenance,
insurance and repairs, will be considered additional rent for purposes of this
Lease, and the word “rent” or “Additional Rent” as used in this Lease will
include all such additional rent unless the context specifically or clearly
implies that only Annual Base Rent is intended.

5.3       Late Payments.  Late payments of Annual Base Rent and/or any item of
additional rent will be subject to interest and a late charge as provided in
Paragraph 18 below.

5.4       Triple Net Lease.  This Lease is what is commonly called a “Net, Net,
Net Lease”, it being understood that, except as otherwise expressly provided
herein, the Landlord shall receive all rent free and clear of any and all other
impositions, taxes, liens, charges or expenses of any nature whatsoever in
connection with the ownership and operation of the Premises.  In addition to
Annual Base Rent, Tenant shall pay to the parties respectively entitled thereto,
or satisfy directly, Tenant’s Share of all impositions, insurance premiums,
operating charges, maintenance charges, construction costs (other than for the
initial construction of the Landlord’s Work), Real Property Taxes, CC&Rs charges
or assessments or liabilities, costs and expenditures of Landlord in performing
any and all maintenance obligations under Paragraph 10.3 hereof, and Tenant’s
Share of any and all other present or future charges, costs, obligations,
liabilities, requirements, and expenses of any kind or nature which arise with
regard to the Premises or may be contemplated under any provisions of the Lease
during the Term and relating to the period following the Commencement Date,
except as otherwise expressly provided in this Lease (collectively, “Operating
Expenses”).

If the Building is at any time less than 90% occupied and/or assessed, Operating
Expenses shall be “grossed-up” to an amount that would have been incurred by
Landlord had the Building been 100% occupied and/or assessed, PROVIDED that it
is the purpose of such “grossing-up” of Operating Expenses to ensure that Tenant
is responsible for the appropriate share of Operating Expenses, and PROVIDED
that is not the intent of the parties that Tenant shall be required to pay
expenses incurred by Landlord in connection with space in the Building that is
not part of the Premises and not part of the Common Areas.  For example, if (a)
Tenant were the sole tenant in the Building (i.e., the Building is 71.22%
occupied), (b) Landlord’s actual costs for a given item of Operating Expense in
a given month equal $712.20; and (c) if the Building were 100% occupied,
Landlord’s actual costs for such item of Operating Expense in such month would
be $1,000.00, the parties agree that Landlord’s actual cost of $712.20 for such
item of Operating Expense will be “grossed up” to $1,000.00.  However, Tenant’s
Share of Operating Expenses is not affected by such “grossing up” so that Tenant
shall be responsible for 71.22% of such “grossed up” amount, or $712.20.

  13  

--------------------------------------------------------------------------------




The amount payable by Tenant for “Controllable Operating Expenses” shall not
exceed, in any twelve month period, the amount payable by Tenant for
Controllable Operating Costs in the prior twelve month period plus the
“Adjustment” as defined below.  “Controllable Operating Expenses” means
Operating Expenses other than taxes, insurance, utilities, and other Operating
Expenses that Landlord, through prudent management of the Property, is able to
control.  The “Adjustment” for the second twelve month period during the Term
shall mean the lesser of (a) the actual increase in Controllable Operating
Expenses over the prior twelve months (the “Actual Increase”) or (b) five
percent (5%) of the Controllable Operating Expenses for the prior twelve months
(the “Percentage Increase”).  For any subsequent twelve month period, the
Adjustment may be increased by any amount by which the Actual Increase in any
prior twelve month period was less than the Percentage Increase for that twelve
month period, but the Controllable Operating Expenses in any given twelve month
period will never be greater than the product that would be obtained by
increasing Controllable Operating Expenses in each twelve month period beginning
with Commencement Date by five percent (5%) per annum.

Tenant’s Share of all of such Operating Expenses shall constitute additional
rent, and upon the failure of Tenant to pay or satisfy Tenant’s Share of any of
such Operating Expenses as provided herein, Landlord shall have the same rights
and remedies as otherwise provided in the Lease for the failure of Tenant to pay
rent.  It is the intention of the parties, that, except as otherwise expressly
provided herein, this Lease shall not be terminable for any reason by Tenant,
and that Tenant shall in no event be entitled to any abatement, offset,
deduction, or reduction of rent payable under this Lease.  Tenant’s sole
recourse to resolve a dispute under this Lease shall be to a court of law and,
except as otherwise expressly provided herein, Tenant shall have no right to
offset any damages or claims against any payments due Landlord.  Any present or
future law to the contrary shall not alter this agreement of the parties. 

5.5       Operating Expenses Paid by Landlord.  Notwithstanding the provisions
of Paragraph 5.5, Landlord shall perform the following property management
services (as to some or all of which Landlord may enter into third party
maintenance agreements from time to time, in Landlord’s sole discretion), and
pay all costs and expenditures relating thereto (each and all of which costs and
expenditures shall be included without limitation in the Operating Expenses),
subject in each case to Tenant’s obligation to reimburse Landlord for Tenant’s
Share of the entire cost thereof as additional rent as provided in this
Paragraph 5 or in Paragraphs 8 and 15 of this Lease:

(i)         Perform and pay for the maintenance obligations described in
Paragraph 10.3 hereof;

(ii)        Procure the insurance described in Paragraph 15;

(iii)       Pay Real Property Taxes as described in Paragraph 8;

  14  

--------------------------------------------------------------------------------




(iv)       Pay all assessments levied against the Property under the CC&Rs, if
any; and

(v)        Pay utilities as described in paragraph 13 below, except to the
extent utility services are separately metered to any individual tenant.

Without limiting the provisions of Paragraphs 8 and 15, prior to the
Commencement Date and on or about the beginning of each calendar year during the
Term of the Lease, Landlord shall furnish to Tenant an estimate of Tenant’s
Share of the foregoing costs (which costs shall include a management fee payable
by Tenant to Landlord based on a market rate percentage, not to exceed three
percent (3%) of Annual Base Rent plus Tenant’s Share of Operating Expenses
payable under this Lease from time to time) applicable to the Premises for the
ensuing calendar year.  The management fee for the first year shall be
calculated based on second year base rent.  Tenant shall thereupon pay to
Landlord in advance on the first day of each calendar month monthly installments
of such estimated amount.  Upon the rendering of the statement by Landlord of
Tenant’s Share of the foregoing costs actually incurred during the calendar year
for which monthly installments were paid by Tenant, Tenant shall, within thirty
(30) days thereafter, pay to Landlord the sum of (x) the excess, if any, of
Tenant’s Share of such costs actually assessed for the calendar year over the
monthly installments paid by Tenant in respect of such calendar year and (y) the
excess, if any, of the monthly installments of Landlord’s estimate of Tenant’s
Share of such costs for the current calendar year over the monthly installments
then being paid by Tenant multiplied by the number of months which shall have
elapsed, in whole or in part, since the commencement of the current calendar
year.  If Tenant’s estimated monthly installments for the prior or current
calendar year shall exceed the Tenant’s Share of actual costs for the prior
calendar year or the estimated costs for the current calendar year,
respectively, such excess shall first be credited against any amounts due for
the prior calendar year and the balance, if any, shall be credited against the
next succeeding installment or installments of the Landlord’s estimate of such
costs coming due hereunder.  If any such costs paid by Tenant shall cover any
period of time prior to or after the expiration of the Term, such costs are to
be equitably prorated to cover only the period of time during which this Lease
shall be in effect, and Landlord will promptly reimburse Tenant to the extent
required.

For purposes of calculating insurance premiums as part of Operating Expenses,
the parties acknowledge that it will be impractical for Landlord to determine
the proportion of Landlord’s corporate-wide insurance costs that are
attributable to the Premises, the Building, or the Project at any time when
Landlord maintains blanket insurance coverage.  Therefore, in lieu of such
proration, Landlord may obtain in any calendar year no fewer than two (2) quotes
from reputable insurance brokers for such coverage as it relates to the
Premises, the Building, and/or the Project (as appropriate) and the average of
such quotes shall be deemed by the parties to be Landlord’s insurance cost for
such calendar year.  Such quotes shall assume that the deductible or
self-assumed portion of any physical damage coverage is not less than $50,000 or
more than $100,000 for damage other than earthquake damage, and equal to a
percentage of insured value with respect to earthquake coverage that is standard
at the time such quotes are received. 

  15  

--------------------------------------------------------------------------------




                        5.6       Exclusions From Operating Expenses. Operating
Expenses shall not include income, business & occupation or franchise taxes,
expenses for which the Landlord is reimbursed or indemnified (either by an
insurer, condemnor, tenant or otherwise); expenses incurred in leasing or
procuring tenants (including, without limitation, lease commissions, legal
expenses, and expenses of renovating space for tenants); legal expenses arising
out of disputes with tenants or the enforcement of the provisions of any lease
of space in the Building; interest or amortization payments on any mortgage or
mortgages, and rental under any ground or underlying lease or leases; costs of
any work or service performed for or facilities furnished to a tenant at the
tenant's cost; the cost of correcting latent defects in the construction of the
Building, except those conditions (not occasioned by construction defects)
resulting from wear and tear shall not be deemed defects.  Costs of capital
improvements and depreciation and amortization shall be allowed to the extent
provided in paragraph 5.6(vii) below).  Landlord and Tenant shall each from time
to time upon request of the other sign a written memorandum confirming the
amount of the Additional Rent as adjusted from time to time hereunder.

                                     (i)         Tenant shall have the right,
upon fulfillment of the conditions set forth below, to conduct one (1) audit of
the Landlord's books and records covering the Operating Expenses for a
particular calendar year to verify the accuracy of the Landlord's determination
of the Tenant's Proportionate Share of such Operating Expenses.  The conditions
which must be met before Tenant shall have the right to audit the books and
records of a particular calendar year are as follows:

                                                (ii)        Tenant must provide
Landlord not less than thirty (30) days' prior written notice of the Tenant's
election to audit (the "Tenant's Notice of Audit"), which Tenant's Notice of
Audit and information must be delivered to Landlord within ninety (90) days
after Tenant's receipt of the Landlord's statement of actual Operating Expenses
for a particular calendar year.

                                                (iii)       Tenant's audit must
be undertaken and completed by Tenant or its agents at reasonable times during
Landlord's normal business hours at the place where the Landlord's records are
kept.  Said audit must be completed within one hundred twenty (120) days of
Tenant's receipt of the Landlord's statement of Operating Expenses for a
particular calendar year.

                                                (iv)       Tenant shall not be
entitled to conduct an audit if Tenant is in default under this Lease at the
time Tenant gives its Tenant's Notice of Audit or at the time the Tenant or its
agent undertakes the audit.

                                                (v)        The Tenant's rights
to audit the Landlord's books and records shall be strictly limited to the right
set forth above and the Tenant shall have no right to audit any of the
Landlord's books or records for any calendar year before or after the Lease Term
or for any calendar year other than the immediately preceding calendar year as
set forth above.  All costs and expenses of the audit shall be borne solely by
the Tenant, unless such audit reveals discrepancies equal to or greater than
five percent (5%) of the amount billed to Tenant, in which case the cost of the
audit shall be borne by Landlord.

  16  

--------------------------------------------------------------------------------




                                                (vi)       A true and correct
copy of the audit shall be delivered to the Landlord within fifteen (15) days of
the completion of such audit if Tenant requests a credit for overpayment.  Any
overpayment shown by such audit shall be subject to the Landlord's prompt
verification and, upon such verification, shall be given to the Tenant as a
credit against Operating Expenses next falling due or, if after the expiration
of the Term, shall be paid directly to Tenant.

                                                (vii)      Landlord may include
as Operating Expenses: (a) capital costs required for the repair, replacement,
renewal, maintenance, or upkeep of any portion of the Building, Property, or
Project; (b) capital costs incurred for the purpose of effecting economies in
the operation or maintenance of the Building and (c) capital costs incurred to
cause the Building to comply with any requirement of applicable law enacted or
coming into force or interpreted to apply to the Building, Property, or Project
after the date of construction of the Building PROVIDED that any capital
expenditure allowed as an Operating Expense shall be amortized over the useful
life of such item (as reasonably determined by Landlord in a manner consistent
with generally accepted accounting principles) and the amount of any capital
expenditure allowed as an Operating Expense in any year shall not exceed the
amount of such amortization together with interest on the unamortized balance at
a rate of interest equal to the lower of the actual interest rate paid by
Landlord to finance such capital improvement or the Interest Rate at the time
such calculation is to be made;

6.         COVENANTS, CONDITIONS AND RESTRICTIONS.  Tenant acknowledges and
agrees that this Lease and all of Tenants’ rights and obligations under this
Lease shall be subject to the terms of the following (collectively, the
“CC&Rs”):  (i) Declaration of Covenants, Conditions and Restrictions recorded on
October 18, 1986 in the Office of Records and Elections, King County,
Washington, as Instrument No. 8610160240, as the same have been amended, and
(ii) all other covenants, conditions, restrictions, easements and other
agreements and matters of record concerning the Premises as of the date of
execution of this Lease, a copy of each of which has previously been provided to
Tenant.  Tenant covenants to comply with all terms, conditions, and provisions
of the CC&Rs (as they may be amended from time to time) applicable to the
Premises and Tenant’s use thereof, including, without limitation, all
maintenance and use requirements, restrictions, and prohibitions.  Tenant also
covenants: (i) to pay directly, or reimburse Landlord, at Landlord’s option, for
Tenant’s Share of all charges, costs and assessments (including, without
limitation, maintenance assessments, and all other assessments, assessments
required under the CC&Rs) imposed on the Building or the Premises or any portion
thereof (or its owner or occupants) pursuant to the CC&Rs, and (ii) to satisfy
and comply with all other terms, conditions, liabilities, responsibilities, and
obligations as they relate to the Premises under the CC&Rs.

7.         USE.

  17  

--------------------------------------------------------------------------------




7.1       Tenant’s Use of the Premises.  The Premises shall be used solely for
the use or uses set forth in Paragraph 1.9 and Tenant will not use or permit the
Premises to be used for any other purpose, without Landlord’s prior written
consent in its sole and absolute discretion from time to time.  The parties
agree that any contrary use shall be deemed to cause material and irreparable
harm to Landlord and shall entitle Landlord to injunctive relief in addition to
any other available remedy.

7.2       Compliance.  At Tenant’s sole cost and expense, Tenant agrees to
procure, maintain and hold available for Landlord’s inspection all governmental
licenses and permits required for the proper and lawful conduct of Tenant’s
business from the Premises, if any.  Tenant agrees not to use, alter or occupy
the Premises or allow the Premises to be used, altered or occupied in violation
of, and Tenant, at its sole cost and expense, agrees to use and occupy the
Premises and cause the Premises to be used and occupied in compliance with, all
Applicable Laws.  Tenant agrees not to do or permit anything to be done in or
about the Premises which will in any manner obstruct or interfere with the
rights of other tenants or occupants of the Building, or injure or unreasonably
annoy them, or use or allow the Premises to be used for any unlawful or
unreasonably objectionable purpose.  Tenant agrees not to cause, maintain or
permit any nuisance or waste in, on, under or about the Premises.  Tenant shall
not do or permit to be done anything which will invalidate or substantially
increase the cost of any insurance policy(ies) covering the Building, the
Project and/or their contents, and shall substantially comply with all
applicable insurance underwriters’ rules and the requirements of the Pacific
Fire Rating Bureau or any other organization performing a similar function. 
Tenant shall comply at its expense with all present and future laws, ordinances,
restrictions, regulations, orders, rules and requirements of all governmental
authorities that pertain to Tenant or its use of the Premises, including,
without limitation, all federal and state occupational health and safety
requirements, whether or not Tenant’s compliance will necessitate expenditures
or interfere with its use and enjoyment of the Premises.  Tenant shall comply at
its expense with all present and future covenants, conditions, easements or
restrictions now or hereafter affecting or encumbering the Premises and/or
Project (to the extent the same are applicable to the Premises), and any
amendments or modifications thereto, including, without limitation, the payment
by Tenant of any periodic or special dues or assessments charged against the
Premises or Tenant which may be allocated to the Premises or Tenant in
accordance with the provisions thereof.  Tenant shall promptly upon demand
reimburse Landlord (or pay directly, if Tenant maintains the insurance required
pursuant to Paragraph 15) for any additional insurance premium charged by reason
of Tenant’s failure to comply with the provisions of this Section, and shall
indemnify Landlord from any liability and/or expense resulting from Tenant’s
noncompliance.

Notwithstanding anything to the contrary in this Paragraph 7.2, Tenant shall not
be obligated to make any structural repairs or alterations to the Building or
the Premises which relate to Applicable Laws which are in effect as of the date
of this Lease specified in Paragraph 1.1 Tenant shall be responsible for the
costs associated with compliance with all future Applicable Laws with respect to
the interior of the Premises and Landlord shall make all such repairs or
alterations to the extent required by existing Applicable Laws.  Structural
improvements or repairs to the Building, Common Areas, or entrances to the
Premises which are mandated by future Applicable Laws shall be made by Landlord
and the costs of such repairs will be chargeable as an Operating Expense as
provided in paragraph 5.6(vii).

  18  

--------------------------------------------------------------------------------




7.3       Hazardous Materials.  Tenant covenants and agrees that it will not,
except in strict compliance with applicable law and regulations, cause or permit
any Hazardous Materials to be brought upon, stored, used, handled, generated,
released or disposes of on, in, under or about the Premises, the Building, or
any portion thereof by Tenant, its agents, employees, subtenants, assignees,
licensees, contractors or invitees (collectively, “Tenant’s Parties”), without
the prior written consent of Landlord, which consent Landlord may withhold in
its sole and absolute discretion.  Upon the expiration or earlier termination of
this Lease but subject to Landlord’s right to oversee remediation described
below, Tenant agrees to promptly remove from the Premises, at its sole cost and
expense, any and all Hazardous Materials, including any equipment or systems
containing Hazardous Materials which are installed, brought upon, stored, used,
generated or released upon, in, under or about the Premises, the Building, the
Project or any portion thereof by Tenant or any of Tenant’s Parties.  To the
fullest extent permitted by law, Tenant agrees to promptly indemnify, protect,
defend and hold harmless Landlord and Landlord’s partners, officers, directors,
employees, agents, subsidiaries of any tier, affiliates, successors and assigns
(collectively, “Landlord Indemnified Parties”) from and against any and all
claims, damages, judgments, suits, causes of action, losses, liabilities,
penalties, fines, expenses and costs (including, without limitation, clean-up,
removal, remediation and restoration costs, sums paid in settlement of claims,
attorneys’ fees, consultant fees and expert fees and court costs) but only to
the extent that any of the foregoing arise or result from the presence of
Hazardous Materials on, in, under or about the Premises, the Building, the
Project or any other portion thereof that are caused or knowingly permitted by
Tenant or any of Tenant’s Parties.  Tenant agrees to promptly notify Landlord of
any release or suspected release of Hazardous Materials at the Premises of which
Tenant becomes aware of during the Term of this Lease, whether caused by Tenant
or any other persons or entities.  In the event of any release of Hazardous
Materials caused or knowingly permitted by Tenant or any of Tenant’s Parties,
Landlord shall have the right, but not the obligation, to cause Tenant to
immediately take all steps Landlord reasonably deems necessary or appropriate to
remediate such release and prevent any similar future release.  In the event
that any act or omission of Tenant, any Tenant Party, or any agent, contractor,
employer, affiliate or invitee of either of the same shall cause or result in
any release of any Hazardous Material (including, without limitation, the
groundwater and subsurface soils under the Property), the Building or the
environment or contamina­tion of any of the same by any Hazardous Material
(collectively, a “Tenant Release”), Landlord may require (a) that Landlord shall
exclusively conduct in good faith all investigatory, scoping and planning
activities with respect to such Tenant Release; the preparation and negotiation
(with the relevant governmental authorities) of any action plan or remediation
plan required, necessary or convenient with respect to such Tenant Release in
order to comply with all applicable Laws or to otherwise restore the affected
portion of the Premises to its condition immediately prior to such Tenant
Release, all as determined in good faith by Landlord; the selection of all
consul­tants and contractors to investigate the need for, scope, perform and
monitor any such remediation or abatement of such Tenant Release; and all other
matters relating to the investigation and remediation of any such Tenant
Release, or (b) that Tenant shall perform such of the activities as described in
the preceding clause (a) with respect to the Tenant Release in question as
Landlord shall designate, and in all cases Tenant shall reimburse Landlord for
all costs and expenses from time to time incurred or expended by Landlord under
this Paragraph 7.3 within ten (10) days of Landlord’s written demand therefor,
or at Landlord’s election bear such costs and expenses directly.

  19  

--------------------------------------------------------------------------------




As used in this Lease, the term “Hazardous Materials” shall mean and include any
hazardous or toxic materials, substances or wastes as now or hereafter
designated under any law, statute, ordinance, rule, regulations, order or ruling
of any agency of the State of Washington, the United States Government or any
local governmental authority, including, without limitation, asbestos,
petroleum, petroleum hydrocarbons and petroleum based products, urea
formaldehyde foam insulation, polychlorinated biphenyls (“PCBs”), and freon and
other chlorofluorocarbons.  Notwithstanding the foregoing, (a) Hazardous
Materials do not include perfumes, cosmetics and alcoholic beverages that are
customarily sold to the public, and (b) Tenant may, without Landlord’s prior
consent, but in compliance with all Applicable Laws, use any ordinary and
customary cleaning and janitorial supplies and materials and office supplies. 
The provisions of this Paragraph 7.3 will survive the expiration or earlier
termination of this Lease.

                                    7.4       Landlord Representation.  Landlord
represents that on the date of this Lease, Landlord has no Knowledge that the
Property contains Hazardous Materials in violation of any Applicable Laws. 
“Knowledge” means the actual knowledge without further inquiry of Stephen
Tochko,  Landlord’s Manager of Environmental Remediation.

8.         TAXES.

8.1       Payment of Taxes.  Tenant agrees to pay to Landlord Tenant’s Share of
all Real Property Taxes, as defined in Paragraph 8.2 below, applicable to the
Premises during the Term of this Lease.  Prior to the Commencement Date and on
or about the beginning of each calendar year during the Term of the Lease,
Landlord shall furnish to Tenant an estimate of Tenant’s Share of the Real
Property Taxes applicable to the Premises for the ensuing calendar year.  Tenant
shall thereupon pay to Landlord in advance on the first day of each calendar
month monthly installments of such estimated amount.  Upon the rendering of the
statement by Landlord of Tenant’s Share of all Real Property Taxes actually
assessed on the Premises during the calendar year for which monthly installments
were paid by Tenant, Tenant shall, within thirty (30) days thereafter, pay to
Landlord the sum of (x) the excess, if any, of Tenant’s Share of the Real
Property Taxes applicable to the Premises actually assessed for the calendar
year over the monthly installments paid by Tenant in respect of such calendar
year and (y) the excess, if any, of the monthly installments of Landlord’s
estimate of Tenant’s Share of Real Property Taxes applicable to the Premises for
the current calendar year over the monthly installments then being paid by
Tenant multiplied by the number of months which shall have elapsed, in whole or
in part, since the commencement of the current calendar year.  If Tenant’s
estimated monthly installments for the prior or current calendar year shall
exceed the Tenant’s Share of actual Real Property Taxes applicable to the
Premises for the prior calendar year or the estimated Real Property taxes
applicable to the Premises for the current calendar year, respectively, such
excess shall first be credited against any amounts due for the prior calendar
year and the balance, if any, shall be credited against the next succeeding
installment or installments of the Landlord’s estimate of all Real Property
Taxes applicable to the Premises coming due hereunder.  If any such Real
Property Taxes paid by Tenant shall cover any period of time prior to or after
the expiration of the Term, such Real Property Taxes are to be equitably
prorated to cover only the period of time within the tax fiscal year during
which this Lease shall be in effect, and Landlord will promptly reimburse Tenant
to the extent required.  Tenant shall have the right to contest, at its sole
cost and expense, with the appropriate taxing authority any Real Property Taxes
that Tenant is obligated to pay under this Lease.  If Tenant requests that
Landlord contest any Real Property Taxes that are passed through to Tenant upon
payment by Tenant to Landlord of amounts Landlord reasonably anticipates it will
incur to contest any such Real Property Taxes, Landlord shall not decline to do
so if the expected savings from challenging the tax during the initial five year
period after the contest is reasonably expected to exceed the cost of the
contest and if Tenant posts reasonable security in the amount of the Real
Property Taxes being challenged.

  20  

--------------------------------------------------------------------------------




8.2       Definition of “Real Property Taxes”.  As used herein, the term “Real
Property Taxes” shall include any form of real estate tax or assessment,
general, special, ordinary or extraordinary, and any parking surcharge,
improvement bond or bonds, levy or tax (other than inheritance, personal income
or estate taxes or documentary transfer taxes) now or at any time hereafter
imposed on or with respect to the Premises by any authority having the direct or
indirect power to tax or assess, including without limitation any city, state or
federal government, or any school, agricultural, sanitary, fire, street,
drainage or other improvement district thereof, as against any legal or
equitable interest of Landlord in the Premises or in the real property of which
the Premises are a part.  The term “Real Property Taxes” shall also include any
present or future tax, fee, levy, assessment or charge (i) in substitution of,
partially or totally, any tax, fee, levy, assessment or charge herein above
included within the definition of “Real Property Tax,” or (ii) the nature of
which was hereinabove included within the definition of “Real Property Tax,” or
(iii) which is imposed as a result of a transfer, either partial or total, of
Landlord’s interest in the Premises or which is added to a tax or charge
previously included within the definition of real property tax by reason of such
transfer, or (iv) which is imposed by reason of this transaction, any
modifications or changes hereto, or any transfers hereof, or (v) which is
measured by or reasonably attributable to the cost or value of Tenant’s
equipment, fixtures or other property located on the Premises or Tenant’s
leasehold improvements made in or to the Premises, regardless of whether title
to such improvements shall be in Landlord or Tenant, or (vi) upon or with
respect to Tenant’s possession, leasing, operation, maintenance, management,
repair, use or occupancy of the Premises or any portion thereof.

8.3       Joint Assessment.  If the Building is not separately assessed,
Tenant’s share of Real Property Taxes will be based on an equitable proportion
of the Real Property Taxes for all of the land and improvements included within
the tax parcel assessed, such proportion to be determined by Landlord from the
respective valuations assigned in the assessor’s work sheets or such other
information as may be reasonably available or, to the extent such Real Property
Taxes are based upon factors other than the value, the amount of such taxes
reasonably allocable to the Premises based upon such other factors.  Landlord’s
reasonable determination thereof in good faith shall be conclusive and binding
upon Tenant.

  21  

--------------------------------------------------------------------------------




8.4       Personal Property Taxes.  Tenant agrees to pay prior to delinquency
all taxes assessed against and levied upon trade fixtures, furnishings,
equipment and all other personal property of Tenant contained in the Premises or
elsewhere.  When possible, Tenant will cause said trade fixtures, furnishings,
equipment and all other personal property to be assessed and billed separately
from the real property of Landlord.  If any of Tenant’s personal property is
assessed with Landlord’s real property, Tenant shall pay Landlord the taxes
attributable to Tenant within ten (10) days after receipt of a written statement
setting forth the taxes applicable to Tenant’s property.

9.         ALTERATIONS.  After Landlord’s installation of the initial Landlord’s
Work for the Premises pursuant to the Work Letter Agreement attached to this
Lease, Tenant may, at its sole cost and expense and in every case (whether a
Consent Required Alteration or otherwise) following prior written notice to
Landlord, make alterations, additions, improvements, and decorations to the
Premises, including without limitation the Tenant’s Work described in the Work
Letter Agreement (collectively, “Alterations”) subject to and only upon the
following terms and conditions:

9.1       Prohibited Alterations.  Tenant shall not make any Alterations without
Landlord’s prior written consent under any of the following circumstances: (i)
the cost of such Alterations when added to the costs of all other Alterations
made during that calendar year of the Lease Term exceed Fifty Thousand Dollars
($50,000), or (ii) such Alterations affect the structural components of the
Building, the bearing walls, the roof, or major Building systems or facilities
serving the Premises, such as plumbing, heating, air conditioning, ventilating,
electrical or lighting facilities, boilers, fired or unfired pressure vessels,
fire sprinkler and/or standpipe and hose or other fire hydrants operating at the
Premises; or (iii) such Alterations are any portion(s) of the Tenant’s Work
described in the Work Letter Agreement ((i) through (iii) collectively, “Consent
Required Alterations”).  As regards the Tenant’s Work as described in the Work
Letter Agreement, the terms and conditions of this Paragraph 9 are in addition
to the terms and conditions of the Work Letter Agreement; provided, however,
that in the event of express conflict between the terms and conditions of this
Paragraph 9 and the terms and conditions of the Work Letter Agreement as regards
the Tenant’s Work, the terms and conditions of the Work Letter Agreement shall
prevail. 

9.2       Landlord’s Approval.  Before proceeding with any Consent Required
Alterations Tenant must first obtain Landlord’s written approval of the plans,
specifications and working drawings for such Alterations, which approval
Landlord shall not unreasonably withhold or delay.  Landlord shall have ten (10)
business days in which to approve or disapprove any such plans, specifications,
and/or working drawings for such Alterations (in which case Landlord shall
describe to Tenant the items giving rise to such disapproval).   Landlord’s
failure to respond to Tenant in writing within such ten (10) business day period
shall be deemed to constitute Landlord’s disapproval thereof.  Tenant may
request that Landlord, at the time of giving its approval or disapproval as
provided in this Paragraph 9.2, tell Tenant whether or not Landlord will require
Tenant upon expiration or earlier termination of the Lease to remove such
Alterations.  If Landlord fails to respond in writing within such twenty (20)
business day period, such failure to respond shall constitute Landlord’s
determination that such Alteration which is the subject of such approval request
will need to be removed by Tenant at its sole cost and expense upon expiration
or earlier termination of the Lease.  Landlord’s approval of plans,
specifications and/or working drawings for Alterations will not create any
responsibility or liability on the part of Landlord for their completeness,
design sufficiency, or compliance with applicable permits, laws, rules and
regulations of governmental agencies or authorities.

  22  

--------------------------------------------------------------------------------




9.3       Contractors.  Alterations may be made or installed only by contractors
and subcontractors which have been approved by Landlord, which approval Landlord
will not unreasonably withhold or delay.  Before proceeding with any
Alterations, Tenant agrees to provide Landlord with ten (10) days’ prior written
notice and Tenant’s contractors must obtain and maintain, on behalf of Tenant
and at Tenant’s sole cost and expense: (i) all necessary governmental permits
and approvals for the commencement and completion of such Alterations and (ii)
if requested by Landlord in its sole and absolute discretion, a completion and
lien indemnity bond, payment and performance bonds, or other surety, reasonably
satisfactory to Landlord for such Alterations.  Throughout the performance of
any Alterations, Tenant agrees to obtain, or cause its contractors to obtain,
workers compensation insurance and general liability insurance in compliance
with the provisions of Paragraph 15 of this Lease.  Upon completion of the
Alterations, Tenant shall deliver to Landlord copies of unconditional lien
releases executed by all contractors, subcontractors and suppliers who performed
work or supplied materials in connection with the construction of the
Alterations.

9.4       Manner of Performance.  All Alterations must be performed: (i) in
accordance with the approved plans, specifications and working drawings (to the
extent such approval is required above); (ii) in a first-class and workmanlike
manner; (iii) in compliance with all applicable permits, laws, statutes,
ordinances, rules, regulations, orders and rulings now or hereafter in effect
and imposed by any governmental agencies and authorities which assert
jurisdiction; and (iv) in such a manner so as not to impose any additional
expense upon Landlord.

9.5       Ownership.  Landlord shall have the right (in its sole and absolute
discretion) to elect pursuant to Paragraph 23.1 hereof to require that all
Alterations become the property of Landlord upon surrender of the Premises to
Landlord and remain upon and be surrendered with the Premises at the end of the
Term of this Lease.

9.6       Plan Review.  Tenant agrees to pay Landlord, as additional rent, the
reasonable costs of professional services and costs for general conditions of
Landlord or Landlord’s third party consultants if utilized by Landlord for
review of all plans, specifications and working drawings for any
consent-required Alterations, within ten (10) business days after Tenant’s
receipt of invoices either from Landlord or such consultants. 

  23  

--------------------------------------------------------------------------------




9.7       Personal Property.  All articles of personal property owned by Tenant
or installed by Tenant at its expense in the Premises (including Tenant’s
business and trade fixtures, furniture, movable partitions and equipment such as
telephones, copy machines, computer terminals, refrigerators and facsimile
machines) will be and remain the property of Tenant, and must be removed by
Tenant from the Premises, at Tenant’s sole cost and expense, on or before the
expiration or earlier termination of this Lease.  Tenant agrees to repair any
damage caused by such removal at its cost on or before the expiration or earlier
termination of this Lease.

9.8       Removal of Alterations.  If Tenant fails to remove by the expiration
or earlier termination of this Lease all of its personal property, Landlord may
(without liability to Tenant for loss thereof) treat such personal property at
Tenant’s sole cost and expense, and in addition to Landlord’s other rights and
remedies under this Lease, at law or in equity: (i) remove and store such items;
and/or (ii) upon ten (10) days’ prior notice to Tenant, sell, discard or
otherwise dispose of all or any such items at private or public sale for such
price as Landlord may obtain or by other commercially reasonably means.  Tenant
shall be liable for all costs of disposition of Tenant’s abandoned property and
Landlord shall have no liability to Tenant with respect to any such abandoned
property.  Landlord agrees to apply the proceeds of any sale of any such
property to any amounts due to Landlord under this Lease from Tenant (including
Landlord’s attorneys’ fees and other costs incurred in the removal, storage
and/or sale of such items), with any remainder to be paid to Tenant.

10.       REPAIRS AND SERVICES.

10.1     Tenant’s Obligations.  Except as provided in Paragraph 5.5 above and in
Paragraph 10.3 below, Tenant agrees to keep in good order, condition and repair
the Premises and every part thereof (whether or not such portion of the Premises
requiring repair, or the means of repairing the same are reasonable or readily
accessible to Tenant, and whether or not the need for such repairs occurs as a
result of Tenant’s use, any prior use, the elements, the age or the quality of
construction of such portion of the Premises) including, without limiting the
generality of the foregoing, all plumbing, heating, ventilation, air
conditioning, electrical, lighting facilities and equipment (in each such case
only to the extent located within and serving exclusively the Premises),
fixtures, interior walls, ceilings, floors, windows, doors, plate glass and
skylights located within the portion of the Premises that is located in the
Building..  Tenant agrees to cause any mechanics’ liens or other liens arising
as a result of work performed by Tenant or at Tenant’s direction to be
eliminated as provided in Paragraph 11 below.

10.2     Tenant’s Failure to Repair.  If Tenant refuses or neglects to repair
and maintain the Premises properly as required hereunder to the reasonable
satisfaction of Landlord, Landlord, at any time following ten (10) days from the
date on which Landlord makes a written demand on Tenant to effect such repair
and maintenance, may enter upon the Premises and make such repairs and/or
maintenance, and upon completion thereof, Tenant agrees to pay to Landlord as
additional rent, Landlord’s costs for making such repairs plus an amount not to
exceed five percent (5%) of such costs for overhead, within ten (10) days of
receipt from Landlord of a written itemized bill therefor.  Any amounts not
reimbursed by Tenant within such ten (10) day period will bear interest at the
Interest Rate until paid by Tenant.

  24  

--------------------------------------------------------------------------------




10.3     Landlord’s Obligations.  (a) Notwithstanding anything to the contrary
contained in Paragraph 10.1, Landlord shall be responsible for maintaining and,
to the extent required, replacing and repairing, only (i) the Building’s roof,
roof membrane and support structure, roof drainage system, exterior walls,
exterior waterproofing, foundations, Building slab, structural elements, and the
elevator therein; (ii) all exterior landscaping for the Building; (iii) all
subterranean improvements, systems, appurtenances, elements and utilities; (iv)
any and all Common Areas (including without limitation all parking areas,
loading and unloading areas, trash areas, walkways, driveways, drive aisles,
landscaped areas, bumpers, irrigation systems, lighting facilities, fences,
gates, fire detection and/or sprinkler systems, exterior signs, tenant
directories, utilities servicing the Common Areas, trash disposal, security
services, pest control services, property management; (v) any and all
electrical, plumbing, heating, ventilation, air conditioning and other Building
operating systems which provide service to portions of the Building in addition
to the Premises; and (vi) to the extent that Landlord may elect from time to
time in its sole and absolute discretion, any maintenance or repair obligations
otherwise the responsibility of the Tenant under Paragraph 10.1 above.  Tenant
waives the right to make repairs at Landlord’s expense under any law, statute,
ordinance, rule, regulation, order or ruling.  Except as provided in Paragraphs
4.3, 5.5 and 8 above, this Paragraph 10.3, and in Paragraphs 13, 15, 16 and 17,
below, it is intended by the parties that Landlord have no obligation of any
kind whatsoever, (i) to repair or maintain the Premises or any portion thereof,
or any equipment therein, all of which obligations are intended to be Tenant’s
obligations, except for structural and non-structural (including maintenance)
repairs to the Building’s roof, exterior walls (including exterior painting),
foundation bed, building slab, or (ii) to pay any other cost or expense
whatsoever directly or indirectly relating to the ownership, management, lease,
operation or use of the Premises.  Landlord’s cost of performing its obligations
under this paragraph 10.3(a) are Operating Expenses.  Notwithstanding anything
to the contrary set forth herein, any capital costs in excess of $25,000.00
shall be amortized over their useful life using generally accepted accounting
principles, consistently applied, and in a manner consistent with Paragraph
5.6(vii).

(b) Landlord shall also provide the following services (which are Operating
Expenses):

(1)             Card key access security system for exterior building doors

(2)              Landlord will provide heating, ventilation, and air
conditioning to the Premises and Building Common Areas to maintain an interior
temperature range between 70 and 74 degrees Fahrenheit (regardless of exterior
air temperatures), with relative humidity (in server and UPS rooms only) between
40% and 60%, on a year-round basis from 7:00 a.m. to 8:00 p.m. on weekdays
(other than holidays) and from 8:00 a.m. to 2:00 p.m. on Saturdays (except as
otherwise provided by the Washington State Energy Code or by other applicable
law).  Climate control will be provided to Tenant’s telephone room and computer
room 24 hours per day (and the expense of such climate control will be charged
100% to Tenant).  Submetering of applicable utilities will be provided where
reasonably available, including but not limited to electrical service.

(3)             Landlord will provide janitorial service five (5) times per week
(with an adjustment for holiday weeks) in a manner consistent with Class A
office buildings in Auburn, Washington.  In the alternative, Tenant may, at its
own option, contract directly with a janitorial company for its own space. 
Common Area janitorial expenses shall be included in Operating Expenses.

  25  

--------------------------------------------------------------------------------




(c) Tenant shall reimburse to Landlord Tenant’s Share of all costs and
expenditures of Landlord in performing its obligations under this Paragraph
10.3, as Operating Expenses pursuant to the provisions of Paragraph 5 hereof
(provided that any of the foregoing that are capital expenses pursuant to
paragraph 5.6(vii) of this Lease will be chargeable as provided therein).

11.       LIENS.  Tenant agrees not to permit any mechanic’s, materialmen’s,
construction or other liens to be filed against all or any part of the Premises,
Building or the Property, nor against Tenant’s leasehold interest in the
Premises; by reason of or in connection with any repairs, alterations,
improvements or other work contracted for or undertaken by Tenant or any other
act or omission of Tenant or Tenant’s agents, employees, contractors, licensees
or invitees.  At Landlord’s request, Tenant agrees to provide Landlord with
enforceable, conditional and final lien releases (or other evidence reasonably
requested by Landlord to demonstrate protection from liens) from all persons
furnishing labor and/or materials at the Premises.  Landlord will have the right
at all reasonable times to post on the Premises and record any notices which it
deems necessary for protection from such liens.  If any such liens are filed,
Tenant will, at its sole cost, promptly cause such liens to be released of
record or bonded so that it no longer affects title to the Premises or the
Property.  If Tenant fails to cause any such liens to be so released or bonded
within twenty (20) days after filing thereof, such failure will be deemed a
material breach by Tenant under this Lease, and Landlord may, without saving its
rights and remedies based on such breach, and without releasing Tenant from any
of its obligations, cause such liens to be released by any means it shall deem
proper, including payment in satisfaction of the claims giving rise to such
liens.  Tenant agrees to pay to Landlord within ten (10) days after receipt of
invoice from Landlord, any sum paid by Landlord to remove such liens, together
with interest at the Interest Rate from the date of such payment by Landlord.

  26  

--------------------------------------------------------------------------------




12.       ENTRY BY LANDLORD.  Landlord and its employees and agents will at all
times have the right, upon 24 hours prior telephonic notice and during normal
business hours (except in the case of an emergency), to enter the Premises to
inspect the same, to show the Premises to prospective purchasers, and/or to
repair the Premises as permitted or required by this Lease.  During the last six
months of the Term (except when Tenant has exercised an Extension Option that
would extend the Term beyond the end of such six month period), Landlord and its
employees and agents will have the right upon 24 hours prior telephonic notice
and during normal business hours to enter the Premises to show the Premises to
prospective tenants.  In exercising such entry rights, Landlord will endeavor to
minimize, as reasonably practicable, the interference with Tenant’s business,
and will provide Tenant with reasonable advance notice of any such entry (except
in emergency situations).  Landlord may, in order to carry out such purposes,
erect scaffolding and other necessary structures where reasonably required by
the character of the work to be performed.  Landlord will have the right to use
any and all means which Landlord may reasonably deem proper to open said doors
in an emergency in order to obtain entry to the Premises.  Any entry to the
Premises obtained by Landlord by any of said means, in the event made in
accordance with this Paragraph, will not be construed or deemed to be a forcible
or unlawful entry into the Premises, or an eviction of Tenant from the
Premises.  Landlord will not be liable to Tenant for any damages or losses for
any entry by Landlord.  Landlord acknowledges that its entry to the Premises may
be restricted to comply with requirements regarding bonded warehouses and
Landlord agrees that it will not enter any portion of the secured and bonded
area of the warehouse portion of the Premises without being accompanied by a
representative of Tenant.

13.       UTILITIES AND SERVICES.  Landlord agrees to contract directly for and
to pay for all water, gas, heat, light, power, telephone, waste removal, sewer
and other utilities and services supplied to the Premises, together with any
taxes and/or fees thereon.  Landlord shall use commercially reasonable, good
faith efforts to cause these utilities to be directly metered to the Premises,
and the cost of acquiring and installing said meters shall be an Operating
Expense.  Tenant shall contract directly for its own telephone and data
services.  Landlord will not be liable to Tenant for any failure to furnish any
of the foregoing utilities and services including without limitation as a result
of:  (i) accident, breakage or repairs; (ii) strikes, lockouts or other labor
disturbance or labor dispute of any character; (iii) governmental regulation,
moratorium or other governmental action or inaction; or (iv) inability despite
the exercise of reasonable diligence to obtain electricity, water or fuel. 
Landlord shall, however, repair any damage to the foregoing utility facilities
caused by Landlord or Landlord Parties.  Notwithstanding the foregoing sentence,
if utility service to the Premises is interrupted for a continuous period of
more than five (5) consecutive days after written notice of such interruption is
given from Tenant to Landlord and such interruption renders a portion of the
Premises unusable and is not the fault of Tenant, then Annual Base Rent for such
portion of the Premises shall be abated for the period from five (5) business
days after Landlord’s receipt of notice of the interruption of utility service
until the restoration of utility service to an extent which causes such portion
of the Premises to be usable (but only to the extent of rent interruption
insurance proceeds actually received by Landlord).

  27  

--------------------------------------------------------------------------------




14.       ASSUMPTION OF RISK AND INDEMNIFICATION.

14.1     Assumption of Risk.  Tenant, as a material part of the consideration to
Landlord, hereby agrees that neither Landlord nor any Landlord Indemnified
Parties (as defined in Paragraph 7.3 above) will be liable to Tenant for, and
Tenant expressly assumes the risk of and waives any and all claims it may have
against Landlord or any Landlord Indemnified Parties with respect to, (i) any
and all damage to property or injury to persons in, upon or about the Premises
or the Project (except that to the extent resulting from the negligent or
willful misconduct of Landlord or any of Landlord’s Parties), (ii) any such
damage caused by other persons in or about the Premises or the Project (except
that to the extent resulting from the negligent or willful misconduct of
Landlord or any of Landlord’s Parties), (iii) any damage to property entrusted
to employees at the Premises (except that to the extent resulting from the
negligent or willful misconduct of Landlord or any of Landlord’s Parties), (iv)
any loss of or damage to property by theft or otherwise except that to the
extent resulting from the negligent or willful misconduct of Landlord or any of
Landlord’s Parties, or (v) any injury or damage to persons or property resulting
from any casualty, explosion, failing plaster or other masonry or glass, steam,
gas, electricity, water or rain which may leak from any part of the Building or
from the pipes, appliances or plumbing works therein or from the roof, street or
subsurface or from any other place, or resulting from dampness.  Notwithstanding
anything to the contrary contained in this Lease, neither Landlord nor any
Landlord Indemnified Parties will be liable for consequential damages arising
out of any loss of the use of the Premises or any equipment or facilities
therein by Tenant or any Tenant Parties.  Tenant agrees to give prompt notice to
Landlord in case of fire or accidents in the Premises, or of defects therein or
in the fixtures or equipment.

14.2     Tenant’s Indemnification of Landlord.  Except to the extent caused by
the negligence or willful misconduct of Landlord or any of Landlord’s Parties,
Tenant will be liable for, and agrees, to the maximum extent permissible under
applicable law, to promptly indemnify, protect, defend (using counsel acceptable
to Landlord) and hold harmless Landlord and Landlord Indemnified Parties from
and against any and all claims, damages, judgments, suits, causes of action,
losses, liabilities, penalties, fines, expenses and costs, including attorneys’
fees reasonably and actually incurred and, court costs (collectively,
“Indemnified Claims”), arising or resulting from (i) any act or omission of
Tenant or any Tenant’s Parties (as defined in Paragraph 7.3 above); (ii) the use
of the Premises and conduct of Tenant’s business by Tenant or any Tenant’s
Parties, or any other activity, work or thing done or knowingly permitted by
Tenant or any Tenant’s Parties, in or about the Premises or elsewhere within the
Project; and/or (iii) any default by Tenant of any obligations on Tenant’s part
to be performed under the terms of this Lease.  In case any action or proceeding
is brought against Landlord or any Landlord Indemnified Parties by reason of any
such Indemnified Claims, Tenant, upon notice from Landlord, agrees to promptly
defend the same at Tenant’s sole cost and expense by counsel approved in writing
by Landlord, which approval Landlord will not unreasonably withhold, condition
or delay.  Tenant’s duty to defend Landlord under this Paragraph 14.2 shall
include the duty to defend Landlord against any claims or matters which raise
any potential or possibility for indemnification under this Paragraph, or which
involve any allegations of matters which would raise any such potential or
possibility of indemnification, regardless of whether such allegations are
false, frivolous, groundless or valid defenses thereto exist.  If this Paragraph
14 is held by a court of competent jurisdiction to be subject to the provisions
of RCW 4.24.115, then this Paragraph 14 shall be limited to the extent necessary
to conform to the requirements of RCW 4.24.115.  Tenant hereby waives any
immunity it may have under RCW Title 51 to the extent of its indemnity
obligations under this Paragraph 14.

  28  

--------------------------------------------------------------------------------




14.3     Survival; No Release of Insurers.   Tenant’s indemnification
obligations under this Paragraph 14 will survive the expiration or earlier
termination of this Lease.  Tenant’s and Landlord’s covenants, agreements and
indemnification obligation in this Paragraph 14 are not intended to and will not
relieve any insurance carrier of its obligations under policies required to be
carried by Tenant or Landlord pursuant to the provisions of this Lease.

15.       INSURANCE.

15.1     Payment for Insurance.  Tenant shall reimburse Landlord for Tenant’s
Share of the cost of the insurance procured by Landlord under Paragraph 15.3. 
Prior to the Commencement Date and on or about the beginning of each calendar
year of the Lease, Landlord shall furnish to Tenant an estimate of Tenant’s
Share of the cost of the insurance procured by Landlord under Paragraph 15.3. 
Tenant shall thereupon pay to Landlord in advance on the first day of each
calendar month monthly installments of such estimated amount.  Upon the
rendering of the statement by Landlord of the cost of such insurance actually
incurred during the calendar year for which monthly installments were paid by
Tenant, Tenant shall, within thirty (30) days thereafter, pay to Landlord the
sum of (x) the excess, if any, of Tenant’s Share of the cost of such insurance
actually incurred for the calendar year over the monthly installments paid by
Tenant in respect of such calendar year and (y) the excess, if any, of the
monthly installments of Landlord’s estimate of Tenant’s Share of the cost of
such insurance for the current calendar year over the monthly installments paid
by Tenant multiplied by the number of months which shall have elapsed, in whole
or in part, since the commencement of the current calendar year.  If Tenant’s
estimated monthly installments for the prior or current calendar year shall
exceed Tenant’s Share of the actual the cost of such insurance for the prior or
current calendar year, respectively, such excess shall first be credited against
any amounts due for the prior calendar year and the balance, if any, shall be
credited against the next succeeding installment or installments of the
Landlord’s estimate of the cost of insurance coming due hereunder.  Premiums for
policy periods commencing prior to or extending beyond the Lease Term shall be
prorated to correspond to the Lease Term.  Landlord may from time to time adjust
the insurance to be maintained by Landlord and/or Tenant pursuant to this
Paragraph 15 as is required by its lender(s) or as necessary to conform to
prudent risk management practices generally prevailing for real estate assets
comparable to the Premises in the Auburn, Washington region.

  29  

--------------------------------------------------------------------------------




15.2     Liability Insurance.  Tenant shall obtain and keep in force during the
Term of this Lease a Commercial General Liability policy of insurance protecting
Tenant and Landlord and any lender(s) whose name(s) have been provided to Tenant
in writing (as an additional insured(s)) against claims for bodily injury,
personal injury and property damage based upon, involving or arising out of the
ownership, use, occupancy or maintenance of the Premises and all areas
appurtenant thereto.  Such insurance shall be on an occurrence basis providing
single limit coverage in an amount not less than $3,000,000 per occurrence with
an “Additional Insured-Manager or Lessors of Premises” endorsement and contain
the “Amendment of the Pollution Exclusion” endorsement for damage caused by
heat, smoke or fumes from a hostile fire.  The policy shall contain coverage for
cross-liability and severability of interest, and shall include coverage for
liability assumed under this Lease as an “insured contract” for the performance
of Tenant’s indemnity obligations under this Lease.  The limits of said
insurance required by this Lease or as carried by Tenant shall not, however,
limit the liability of Tenant nor relieve Tenant of any obligation hereunder. 
All insurance to be carried by Tenant shall be primary to and not contributory
with any similar insurance carried by Landlord, whose insurance shall be
considered excess insurance only.  Any deductible under such Commercial General
Liability Policy shall not exceed Five Thousand Dollars ($5,000.00).

15.3     Property Insurance - Building, Improvements and Rental Value.

(i)         Building and Improvements.  Landlord shall obtain and keep in force
during the Term of this Lease a policy or policies in the name of Landlord with
loss payable to Landlord and to the holders of any mortgages, deeds of trust or
ground leases on the Premises (“Lender(s)” ), insuring loss or damage to the
Premises.  The amount of such insurance shall be equal to the full replacement
cost of the Premises, as the same shall exist from time to time, or the amount
required by Lenders, provided that Landlord may at its option maintain
deductibles or self-insured retentions in accordance with Landlord’s blanket
insurance program.  However, Alterations shall be insured by Tenant under
Paragraph 15.4 rather than by Landlord.  Such policy or policies shall insure
against all risks of direct physical loss or damage (including earthquake
insurance (to full replacement) and perils of floods if the Property is in a
flood zone) and public liability insurance, including coverage for any
additional costs resulting from debris removal and reasonable amounts of
coverage for the enforcement of any ordinance or law regulating the
reconstruction or replacement of any undamaged sections of the Premises required
to be demolished or removed by reason of the enforcement of any building,
zoning, safety or land use laws as the result of a covered cause of loss.  Said
policy or policies shall also contain an agreed valuation provision in lieu of
any coinsurance clause, waiver of subrogation, and inflation guard protection
causing an increase in the annual property insurance coverage amount by a factor
of not less than the adjusted U.S.  Department of Labor Consumer Price Index for
All Urban Consumers for the city nearest to where the Premises are located. 
Tenant shall be liable for such deductible amount in the event of an Insured
Loss, as defined in Paragraph 16.1(iii). 

  30  

--------------------------------------------------------------------------------




(ii)        Rental Value.  Landlord shall, in addition, obtain and keep in force
during the Term of this Lease a policy or policies in the name of Landlord, loss
of rents insurance against all risks of loss with loss payable to Landlord and
Lender(s), insuring the loss of the full rental and other charges payable by
Tenant to Landlord under this Lease (Annual Base Rent and Additional Rent) for
one (1) year (including all Real Estate Taxes, insurance and maintenance costs,
and any scheduled rental increases).  Said insurance shall provide that in the
event the Lease is terminated by reason of an insured loss, the period of
indemnity for such coverage shall be extended beyond the date of the completion
of repairs or replacement of the Premises, to provide for one full year’s loss
of rental revenues from the date of any such loss.  Said insurance shall contain
an agreed valuation provision in lieu of any coinsurance’ clause, and the amount
of coverage shall be adjusted annually to reflect the projected rental income,
Real Estate Taxes, insurance premium costs and other expenses, if any, otherwise
payable by Tenant, for the next twelve (12) month period.  Landlord may elect to
self-insure such risk in accordance with Landlord’s blanket insurance program
and risk management policies.  Tenant shall be liable for any deductible amount
in the event of such loss (but in no event shall Tenant be liable for more than
Tenant’s Share of the lesser of (a) the actual deductible amount in the
applicable insurance policy or (b) $100,000).

(iii)       Adjacent Premises.  Tenant shall pay for any increase in the
premiums payable by Landlord for property adjacent to or near the Premises if
said increase is caused by Tenant’s acts, omissions, use or occupancy of the
Premises.  Landlord shall provide Tenant evidence of any such increase upon
Tenant’s written request.

(iv)       Boiler and Machinery.  To the extent deemed prudent by Landlord,
acting in accordance with its company-wide risk management program, Landlord
shall acquire and pay for boiler and machinery insurance covering damage to or
destruction of machinery and equipment located on the Premises or in the
Building that is used for heating, refrigerating, ventilating, air-conditioning
power generation and similar purposes, in an amount not less than one hundred
percent (100%) of the actual replacement value of such machinery and equipment. 
Any such costs so incurred by Landlord are Operating Expenses.

15.4     Tenant’s Property Insurance.  Subject to the requirements of Paragraph
15.5, Tenant at its cost shall either by separate policy or, at Tenant’s option,
by endorsement to a policy already carried by Tenant, maintain insurance
coverage on all Tenant’s personal property, Tenant’s Work and Alterations in,
on, or about the Premises similar in coverage to that carried by Landlord under
Paragraph 15.3(i).  Such insurance shall be full replacement cost coverage with
a commercially reasonable deductible.

15.5     Insurance Policies.  Insurance required hereunder shall be in companies
duly licensed to transact business in the state where the Premises are located,
and maintaining during the policy term a “General Policyholders Rating” of at
least A-, VIII, or such other rating as may be reasonably required by a Lender
having a lien on the Premises, as set forth in the most current issue of “Best’s
Insurance Guide.”  For the insurance required to be carried by Tenant hereunder,
Tenant shall not do or permit to be done anything which shall invalidate the
insurance policies referred to in this Paragraph 15.  Tenant shall cause to be
delivered to Landlord certified copies of policies of such insurance or
certificates evidencing the existence and amounts of such insurance with the
insureds and loss payable clauses as required by this Lease.  Such policies
shall provide that the insurer shall provide Landlord with thirty (30) days
prior written notice of cancellation or material modification, PROVIDED that if
Tenant’s insurer will not take such action or will take such action only for a
fee that Tenant deems unreasonable, Tenant may at its option elect to provide
such information itself at Tenant’s cost and risk.  Tenant shall, at least
thirty (30) days prior to the expiration of such policies, furnish Landlord with
evidence of renewals or “insurance binders” evidencing renewal thereof, or
Landlord may order such insurance and charge the cost thereof to Tenant, which
amount shall be payable by Tenant to Landlord upon demand.  If Tenant shall fail
to procure and maintain the insurance required to be carried by Tenant under
this Paragraph 15, Landlord may, but shall not be required to, procure and
maintain the same.  If, in the reasonable opinion of Landlord’s insurance
advisor, the amount or scope of such coverage is deemed inadequate at any time
during the Term (or any Extension Period), Landlord (or Tenant, in the case of
insurance carried or which is required to be carried by Tenant) shall increase
such coverage to such commercially reasonable amounts or scope as Landlord’s
advisor deems adequate; provided, that in no circumstance shall the amount of
scope of such coverage be increased more frequently than every two (2) years. 
The loss, if any, under the policies of insurance required hereunder to be
maintained by Tenant shall be adjusted by mutual agreement between Landlord and
Tenant.  It is the intention of the parties that the proceeds under the policies
of insurance covering the Landlord’s Work, Standard Tenant Improvements,
Tenant’s Work and Alterations and all other portions of the Premises (including
without limitation the Building Systems, but specifically excluding the Tenant’s
personal property) shall be adjusted in such a manner to assure that the
Landlord’s Work and Building Systems can be assured of reconstruction; provided,
however, the parties acknowledge that reconstruction of all portions of the
Premises should be undertaken in a cost effective and efficient manner and
therefore reconstruction (and payment of insurance proceeds) of Landlord’s Work
and Building Systems may be undertaken concurrently with reconstruction of the
Standard Tenant Improvements, Tenant’s Work and Alterations.  In the event
either party has elected to terminate the Lease as provided in Paragraph 16
below, the insurance proceeds (excluding those attributable to the Tenant’s
personal property) shall be made available to Landlord, or if required by
Lender, to Lender.  Notwithstanding the foregoing, nothing under this Lease
shall be deemed to give Landlord any rights to insurance proceeds payable with
respect to Tenant’s Property.

  31  

--------------------------------------------------------------------------------




15.6     Waiver of Subrogation.   Without affecting any other rights or
remedies, Tenant and Landlord (“Waiving Party”) each hereby release and relieve
the other, and waive their entire right to recover damages (whether in contract
or in tort) against the other, for loss of or damage to the Waiving party’s
property arising out of or incident to the perils required to be insured against
under Paragraph 15, but only to the extent of insurance proceeds actually
received by reason of such insured matter(s).  The effect of such releases and
waivers of the right to recover damages shall not be limited by the amount of
insurance carried or required, or by any deductibles applicable hereto.

  32  

--------------------------------------------------------------------------------




15.7     Exemption of Landlord from Liability.  Landlord shall not be liable for
injury or damage to the person or goods, wares, merchandise or other property of
Tenant, Tenant’s employees, contractors, invitees, customers, or any other
person in or about the Premises, whether such damage or injury is caused by or
results from fire, stream, electricity, gas, water or rain, or from the
breakage, leakage, obstruction or other defects of pipes, fire sprinklers,
wires, appliances, plumbing, air conditioning or lighting fixtures, or from any
other cause, whether the said injury or damage results from conditions arising
upon the Premises or upon other portions of the Building, or from other sources
or places, and regardless of whether the cause of such damage or injury or the
means of repairing the same is accessible, except to the extent that such damage
or injury is caused by the negligence or willful misconduct of Landlord. 
Landlord shall not be liable for any damages arising from any act or neglect of
any other tenant of Landlord.  Notwithstanding Landlord’s negligence or breach
of this Lease, Landlord shall under no circumstances be liable for injury to
Tenant’s business or for any loss of income or profit therefrom, or for any
other consequential, indirect, or incidental damages.

16.       DAMAGE OR DESTRUCTION.

16.1     Definitions.

(i)         “Premises Partial Damage” shall mean damage or destruction to the
improvements on the Premises (other than Alterations) which does not constitute
a Premises Total Destruction.  Premises Partial Damage includes any loss due to
casualty that prevents Tenant from conducting its business twenty-four hours
day, seven days a week (unless such loss constitutes Premises Total
Destruction).

(ii)        “Premises Total Destruction” shall mean damage or destruction to the
Premises (other than Alterations) the repair cost of which damage or destruction
is 50% or more of the then Replacement Cost of the Premises immediately prior to
such damage or destruction, excluding from such calculation the value of the
land and Alterations.  Premises Total Destruction includes any loss due to
casualty that prevents Tenant from conducting its business twenty-four hours a
day, seven days a week (except that damage or destruction that affects less than
50% of the Premises as measured by Replacement Cost will be considered Premises
Partial Damage).

(iii)       “Insured Loss” shall mean damage or destruction to improvements on
the Premises (other than Alterations) which was caused by an event required to
be covered by the insurance described in Paragraph 15.3, irrespective of any
deductible amounts or coverage limits involved.

(iv)       “Replacement Cost” shall mean the cost to repair or rebuild the
Building and improvements owned by Landlord at the time of the occurrence to
their condition existing immediately prior thereto, including demolition, debris
removal and upgrading required by the operation of applicable building codes,
ordinances or laws, and without deduction for depreciation.

  33  

--------------------------------------------------------------------------------




(v)        “Hazardous Substance Condition” shall mean the occurrence or
discovery of a condition involving the presence of, or a contamination by,
Hazardous materials, as defined in Paragraph 7.3, in, on, or under the Premises.

16.2     Partial Damage - Insured Loss.  If a Premises Partial Damage that is an
Insured Loss occurs, then Landlord shall repair such damage (but not Tenant’s
trade fixtures or Alterations) as soon as reasonably possible and this Lease
shall continue in full force and effect and all insurance proceeds shall be made
available to Landlord to complete such repairs.  Notwithstanding the foregoing,
if the required insurance was not in force, the party responsible for
maintaining the required insurance shall promptly contribute the shortage in
proceeds (except as to the deductible, which is Tenant’s responsibility, to the
extent provided below) as and when required to complete said repairs.  In the
event of a shortage in proceeds for any reason other than Landlord’s failure to
carry the required insurance, Landlord shall have no obligation to restore the
unique aspects of the Premises unless Tenant provides Landlord with the funds to
cover same, or adequate assurance thereof, within ten (10) days following
receipt of written notice of such shortage and request therefor.  If Landlord
receives said funds or adequate assurance thereof within said ten (10) day
period, the party responsible for making the repairs shall complete them as soon
as reasonably possible and this Lease shall remain in full force and effect.  If
Landlord does not receive such funds or assurance within said period, Landlord
may nevertheless elect by written notice to Tenant within ten (10) days
thereafter to make such restoration and repair as is commercially reasonable
with Landlord paying any shortage in proceeds, in which case this Lease shall
remain in full force and effect.  If in such case Landlord does not so elect,
then this Lease shall terminate sixty (60) days following the occurrence of the
damage or destruction.  Tenant shall be entitled to retain all insurance
proceeds reasonably allocable to Tenant’s trade fixtures or Alterations, and to
repair and restore or replace the same in such manner to such extent as Tenant
may determine.  If Landlord elects to repair the Premises, but said repairs
cannot be completed within 270 days of the Partial Damage, Tenant may elect to
terminate the Lease upon written notification to Landlord within ten (10) days
after the expiration of the 270-day period; the 270 day period described in this
sentence will be shortened during the last two years of the term of this Lease
to the lesser of (a) 200 days and (b) one-half the number of days in the
remainder of the term of this Lease.  Unless otherwise agreed, Tenant will in no
event have any right to reimbursement from Landlord for any funds contributed by
Tenant to repair any such damage or destruction.

16.3     Partial Damage - Uninsured Loss.  If a Premises Partial Damage that is
not an Insured Loss occurs, unless caused by a negligent or willful act of
Tenant and not insured against by insurance coverage that Landlord is required
to carry under this Lease, (in which event Tenant shall repair such damage at
Tenant’s expense and this Lease shall continue in full force and effect, but
subject to Landlord’s rights under Paragraph 18), Landlord may at Landlord’s
option, either: (i) repair such damage as soon as reasonably possible at
Landlord’s expense, in which event this Lease shall continue in full force and
effect, or (ii) give written notice to Tenant within thirty (30) days after
receipt by Landlord of knowledge of the occurrence of such damage of Landlord’s
desire to terminate this Lease as of the date sixty (60) days following the
giving of such notice.  In the event Landlord elects to give such notice of
Landlord’s intention to terminate this Lease, Tenant shall have the right within
ten (10) days after the receipt of such notice to give written notice to
Landlord of Tenant’s commitment to pay for the repair of such damage totally at
Tenant’s expense and without reimbursement from Landlord.  Tenant shall provide
Landlord with the required funds or satisfactory assurance thereof within thirty
(30) days following Tenant’s said commitment.  In such event this Lease shall
continue in full force and effect, and Landlord shall proceed to make such
repairs as soon as reasonably possible and-the required funds are available. 
the times specified above, this Lease shall terminate as of the date specified
in Landlord’s notice of termination.  If Landlord elects to repair the Premises,
but such repairs cannot be completed within 270 days of the Partial Damage,
Tenant may elect to terminate the Lease upon written notification to Landlord
within ten (10) days after the expiration of the 270-day period; the 270 day
period described in this sentence will be shortened during the last two years of
the term of this Lease to the lesser of (a) 200 days and (b) one-half the number
of days in the remainder of the term of this Lease.

  34  

--------------------------------------------------------------------------------




16.4     Total Destruction.  Notwithstanding any other provision hereof, if a
Premises Total Destruction occurs (including any destruction required by any
authorized public authority) and the damage to the Premises cannot reasonably be
repaired within 270 days following the Premises Total Destruction, this Lease
shall terminate sixty (60) days following the date of such Premises Total
Destruction, whether or not the damage or destruction is an Insured Loss or was
caused by a negligent or willful act of Tenant; the 270 day period described in
this sentence will be shortened during the last two years of the term of this
Lease to the lesser of (a) 200 days and (b) one-half the number of days in the
remainder of the term of this Lease.  If the damage to the Premises can in
Landlord’s estimation reasonably be repaired in the 270 day period (or shorter
period, if applicable under the preceding sentence), then Landlord will promptly
repair the damage.  In the event, however, that the damage or destruction was
caused by Tenant, Landlord shall have the right to recover Landlord’s damages
from Tenant except as released and waived in Paragraph 15.6.

16.5     Damage Near End of Term.  If at any time during the last six (6) months
of the Term of this Lease there is damage for which the cost to repair exceeds
one (1) month’s Annual Base Rent, whether or not an Insured Loss, Landlord may,
at Landlord’s option, terminate this Lease effective sixty (60) days following
the date of occurrence of such damage by giving written notice to Tenant of
Landlord’s election to do so within fifteen (15) days after the date of
occurrence of such damage; provided, however, that if Tenant at that time has an
exercisable option to extend this Lease, then Tenant may preserve this Lease by,
within twenty (20) days following the occurrence of the damage, or before the
expiration of the time provided in such option for its exercise, whichever is
earlier (“Exercise Period”), (i) exercising such option, and (ii) providing
Landlord with any shortage in insurance proceeds (or adequate assurance thereof)
needed to make the repairs.  If Tenant duly exercises such option during said
Exercise Period, Landlord shall, at Landlord’s expense repair such damage as
soon as reasonably possible and this Lease shall continue in full force and
effect.  If Tenant fails to exercise such option during said Exercise Period or
fails to provide Landlord with funds (or adequate assurance thereof) to cover
any shortage in insurance proceeds, then either party may at its option
terminate this Lease as of the expiration of said sixty (60) day period
following the occurrence of such damage by giving written notice to the other
within ten (10) days after the expiration of the Exercise Period,
notwithstanding any term or provision in the grant of option to the contrary.

  35  

--------------------------------------------------------------------------------




16.6     Abatement of Rent; Tenant’s Remedies.  In the event of damage described
in Paragraph 16.2, 16.3, 16.4 or 16.5, whether or not Landlord repairs or
restores the Premises but provided Landlord is paid and receives proceeds from
the rent stream insurance to be carried by Tenant pursuant to Paragraph 15, the
Annual Base Rent and Additional Rent, payable by Tenant hereunder for the period
during which such damage, its repair or the restoration continues, shall be
abated in proportion to the degree to which Tenant’s use of the Premises is
impaired.  Except for abatement of Base Rent, as aforesaid, all other
obligations of Tenant hereunder shall be performed by Tenant, and Tenant shall
have no claim against Landlord for any damage (whether direct, indirect,
consequential, or incidental) suffered by reason of such repair or restoration.

16.7     Termination-Advance Payments.  Upon termination of this Lease pursuant
to this Paragraph 16, an equitable adjustment shall be made concerning advance
Annual Base Rent and any other advance payments made by Tenant to Landlord.

16.8     Waiver of Statutes.  Landlord and Tenant agree that the terms of this
Lease shall govern the effect of any damage to or destruction of the Premises
with respect to the termination of this Lease and hereby waive the provisions of
any present or future statute to the extent inconsistent herewith.

16.9     Responsibility for Deductibles or Self-Insured Retentions.  It is
agreed that the cost to Landlord of any deductible or self-insured retention in
connection with physical damage property insurance is an Operating Expense, but
in no event shall Tenant be liable for more than Tenant’s Share of the lesser of
(a) the actual deductible amount in the applicable insurance policy or (b)
$100,000.

17.       EMINENT DOMAIN.

17.1     Substantial Taking.  If more than twenty percent (20%) of the Premises
or more than twenty percent (20%) of the rentable square footage of the Building
or twenty-five percent (25%) of the land area of the Premises which is not
occupied by the Building, is taken for any public or quasi-public purpose by any
lawful power or authority by exercise of the right of appropriation,
condemnation or eminent domain, or sold to prevent such taking, and the portion
taken materially and adversely impairs Tenant’s ability to conduct its permitted
business on the Premises (assuming required repairs), Tenant shall have the
right to terminate this Lease effective as of the date possession is required to
be surrendered to such authority by giving Landlord written notice of such
termination within thirty (30) days after Landlord has given notice of such
taking to Tenant.  In the event Tenant does not elect to terminate the Lease,
Landlord will thereafter proceed to make a functional unit of the remaining
proportion of the Premises (but only to the extent Landlord receives proceeds
therefor from the condemning authority) and rent will be abated in proportion to
the rentable square footage of the Building which Tenant is deprived of on
account of such taking.  Notwithstanding the foregoing, if more than fifty
percent (50%) of the rentable square footage of the Building or more than fifty
percent (50%) of the land area of the Premises is taken, Landlord shall have the
right to terminate this Lease effective as of the date possession is required to
be surrendered to such authority by giving Tenant written notice of such
termination within thirty days after Landlord has received notice of such
taking.

  36  

--------------------------------------------------------------------------------




17.2     Partial Taking; Abatement of Rent.  In the event of a taking of a
portion of the Premises which does not constitute a substantial taking under
Paragraph 17.1 above, neither party will have the right to terminate this Lease
and Landlord will thereafter proceed to make a functional unit of the remaining
portion of the Premises (but only to the extent Landlord receives proceeds
therefor from the condemning authority), and rent will be abated in proportion
to the rentable area of the Building which Tenant is deprived of on account of
such taking.

17.3     Condemnation Award.  In connection with any taking of all or any
portion of the Premises, Landlord will be entitled to receive the entire amount
of any award which may be made or given in such taking or condemnation, without
deduction or apportionment for any estate or interest of Tenant (except for the
unamortized value of Tenant’s Work and Alterations), it being expressly
understood and agreed by Tenant that no portion of any such award will be
allowed or paid to Tenant for any so-called bonus or excess value of this Lease,
and such bonus or excess value will be the sole property of Landlord. 
Notwithstanding the foregoing, Tenant will have the right to separately seek and
recover from the condemning authority any compensation as may be separately
awarded or recoverable by Tenant for the taking of Tenant’s furniture, fixtures,
equipment and other personal property within the Premises, Tenant’s Work and
Alterations, for Tenant’s relocation expenses, and for any loss of goodwill or
other damage to Tenant’s business by reason of such taking.

17.4     Temporary Taking.  In the event of taking of the Premises or any part
thereof for temporary use, this Lease will remain unaffected thereby and Annual
Base Rent and Additional Rent will abate with respect to the portion of the
Premises that are temporarily taken.    For purpose of this Paragraph 17.4, a
temporary taking shall be defined as a taking for a period of ninety (90) days
or less.

18.       DEFAULTS AND REMEDIES.

18.1     Defaults.  The occurrence of any one or more of the following events
will be deemed a default by Tenant:

(i)         (a)The failure by Tenant to make any payment of rent or additional
rent or any other payment required to be made by Tenant hereunder, as and when
due, where such failure continues for a period of three (3) business days after
written notice thereof from Landlord to Tenant; (b) the failure by Tenant to
maintain in force any insurance policy required to be maintained by Tenant
hereunder, where such failure continues for a period of three (3) business days
after written notice thereof from Landlord to Tenant; provided, however, that
any such notice (whether under clause (a) or (b)), will be in lieu of, and not
in addition to, any notice required under applicable law (including, without
limitation, any notices regarding unlawful detainer or eviction actions or any
successor statute or law of a similar nature).

  37  

--------------------------------------------------------------------------------




(ii)        The failure by Tenant to observe or perform any of the covenants or
provisions of this Lease to be observed or performed by Tenant, other than as
specified in Paragraph 18.1(i) above or in Paragraph 18.1(iii), (iv), (v) and
(vi) below, where such failure continues for a period of thirty (30) days after
written notice thereof from Landlord to Tenant.  The provisions of any such
notice will be in lieu of, and not in addition to, any notice required under
applicable law (including, without limitation, any statutory notice requirement
regarding unlawful detainer or eviction actions and any successor statute or
similar law).  If the nature of Tenant’s default is such that more than thirty
(30) days are reasonably required for its cure, then Tenant will not be deemed
to be in default if Tenant commences such cure within such thirty (30) day
period and thereafter diligently prosecutes such cure to completion.

(iii)       Assignment, sublease, encumbrance or other transfer of the Lease by
Tenant, either voluntarily or by operation of law, whether by judgment,
execution, transfer by intestacy or testacy, or other means, without the prior
written consent of Landlord if such assignment is in violation of this Lease.

(iv)       The discovery by Landlord that any financial certificate provided by
Tenant, or by any affiliate, successor or guarantor of Tenant, was materially
false as to the time period for which Landlord may rely upon the applicable
financial statement.

(v)        The failure of Tenant to timely and fully provide any subordination
agreement, estoppel certificate in accordance with the requirements of this
Lease.

(vi)       (A) The making by Tenant of any general assignment for the benefit of
creditors; (B) the filing by or against Tenant of a petition to have Tenant
adjudged a bankrupt or a petition for reorganization or arrangement under any
law relating to bankruptcy (unless, in the case of a petition filed against
Tenant, the same is dismissed within sixty (60) days); (C) the appointment of a
trustee or receiver to take possession of substantially all of Tenant’s assets
located at the Premises or of Tenant’s interest in this Lease, where possession
is not restored to Tenant within thirty (30) days; or (D) the attachment,
execution or other judicial seizure of substantially all of Tenant’s assets
located at the Premises or of Tenant’s interest in this Lease where such seizure
is not discharged within thirty (30) days.

18.2     Landlord’s Remedies; Termination.  In the event of any default by
Tenant, in addition to any other remedies available to Landlord at law or in
equity under applicable law, Landlord will have the immediate right and option
to terminate this Lease and all rights of Tenant hereunder.  If Landlord elects
to terminate this Lease then, to the extent permitted under applicable law,
Landlord may recover from Tenant: (i) the worth at the time of award of any
unpaid rent which had been earned at the time of such termination; plus (ii) the
worth at the time of award of the amount by which the unpaid rent which would
have been earned after termination until the time of award exceeds the amount of
such rent loss that Tenant proves could have been reasonably avoided; plus (iii)
the worth at the time of award of the amount by which the unpaid rent for the
balance of the Term after the time of award exceeds the amount of such rent loss
that Tenant proves could be reasonably avoided; plus (iv) any other amount
necessary to compensate Landlord for all the detriment proximately caused by
Tenant’s failure to perform its obligations under this Lease or which, in the
ordinary course of things, results therefrom, including, but not limited to
reasonable attorneys’ fees and costs actually incurred; unamortized brokers’
commissions; and storage (or disposal) of Tenant’s personal property, equipment,
fixtures, Alterations, the Tenant’s Work and any other items which Tenant is
required under this Lease to remove but does not remove, as well as any
unamortized Tenant Improvement Allowance or other costs or economic concessions
provided, paid, granted or incurred by Landlord pursuant to this Lease.  The
unamortized value of such concessions shall be determined by taking the total
value of such concessions and multiplying such value by a fraction, the
numerator of which is the number of months of the Lease Term not yet elapsed as
of the date on which the Lease is terminated, and the denominator of which is
the total number of months of the Term.  As used in this clauses (i) and (ii)
above, the “worth at the time of award” is computed by allowing interest at the
Interest Rate.  As used in clause (iii) above, the “worth at the time of award”
is computed by discounting such amount at the discount rate of the Federal
Reserve Bank of San Francisco at the time of award plus one percent (1%).

  38  

--------------------------------------------------------------------------------




18.3     Landlord’s Remedies; Re-Entry Rights.  In the event of any default by
Tenant, in addition to any other remedies available to Landlord under this
Lease, at law or in equity, Landlord will also have the right, with or without
terminating this Lease, to re-enter the Premises and remove all persons and
property from the Premises.  Such property may be removed and stored in a public
warehouse or elsewhere and/or disposed of at the sole cost and expense of and
for the account of Tenant in accordance with the provisions of Paragraph 18.2 of
this Lease or any other procedures permitted by applicable law.  No re-entry or
taking possession of the Premises by Landlord pursuant to this Paragraph 18.3
will be construed as an election to terminate this Lease unless a written notice
of such intention is given to Tenant or unless the termination thereof is
decreed by a court of competent jurisdiction.

18.4     Landlord’s Remedies; Re-Letting.  In the event of the vacation or
abandonment of the Premises by Tenant for a period of more than thirty (30) days
or in the event that Landlord elects to re-enter the Premises or takes
possession of the Premises pursuant to legal proceeding or pursuant to any
notice provided by law upon default by Tenant under Paragraph 18, then if
Landlord does not elect to terminate this Lease, Landlord may from time to time
without terminating this Lease, either recover all rent as it becomes due or
relent the Premises or any part thereof on terms and conditions as Landlord in
its sole and absolute discretion may deem advisable with the right to make
alterations and repairs to the Premises in connection with such reletting.  If
Landlord elects to relent the Premises, then rents received by Landlord from
such reletting will be applied first to the payment of any indebtedness other
than rent due hereunder from Tenant to Landlord; second, to the payment of any
cost of such reletting; third, to the payment of the cost of any alterations and
repairs to the Premises incurred in connection with such reletting; fourth, to
the payment of rent due and unpaid hereunder and the residue, if any, will be
held by Landlord and applied to payment of future rent as the same may become
due and payable hereunder.  Should that portion of such rents received from such
reletting during any month, which is applied to the payment of rent hereunder,
be less than the rent payable during that month by Tenant hereunder, then Tenant
agrees to pay such deficiency to Landlord immediately upon demand therefor by
Landlord.  Such deficiency will be calculated and paid monthly.

  39  

--------------------------------------------------------------------------------




18.5     Landlord’s Remedies; Performance for Tenant.  All covenants and
agreements to be performed by Tenant under any of the terms of this Lease are to
be performed by Tenant at Tenant’s sole cost and expense and without any
abatement of rent.  If Tenant fails to pay any sum of money owed to any party
other than Landlord, for which it is liable under this Lease, or if Tenant fails
to perform any other act on its part to be performed hereunder, and such failure
continues for ten (10) days after written notice thereof by Landlord, Landlord
may, without waiving or releasing Tenant from its obligations, but shall not be
obligated to, make any such payment or perform any such other act to be made or
performed by Tenant.  Tenant agrees to reimburse Landlord upon demand for all
sums so paid by Landlord and all necessary incidental costs, together with
interest thereon at the Interest Rate, from the date of such payment by Landlord
until reimbursed by Tenant.  This remedy shall be in addition to any other right
or remedy of Landlord set forth in this Paragraph 18.

18.6     Late Payment.  If Tenant fails to pay any installment of rent within
three (3) business days after written notice from Landlord to Tenant that such
payment is due or if Tenant fails to make any other payment for which Tenant is
obligated under this Lease within three (3) business days after written notice
from Landlord to Tenant that such payment is due, such late amount will accrue
interest at the Interest Rate and Tenant agrees to pay Landlord as additional
rent such interest on such amount from the date such amount becomes due until
such amount is paid.  In addition, in the event such failure continues for more
than ten (10) days after written notice from Landlord to Tenant that such
payment is due, Tenant agrees to pay to Landlord concurrently with such late
payment amount, as additional rent, a late charge equal to ten percent (10%) of
the amount due to compensate Landlord for the extra costs Landlord will incur as
a result of such late payment.  The parties agree that (i) it would be
impractical and extremely difficult to fix the actual damage Landlord will
suffer in the event of Tenant’s late payment, (ii) such interest and late charge
represents a fair and reasonable estimate of the detriment that Landlord will
suffer by reason of late payment by Tenant, and (iii) the payment of interest
and late charges are distinct and separate in that the payment of interest is to
compensate Landlord for the use of Landlord’s money by Tenant, while the payment
of late charges is to compensate Landlord for Landlord’s processing,
administrative and other costs incurred by Landlord as a result of Tenant’s
delinquent payments.  Acceptance of any such interest and late charge will not
constitute a waiver of the tenant’s default with respect to the overdue amount,
or prevent Landlord from exercising any of the other rights and remedies
available to Landlord.  If Tenant incurs a late charge more than three (3) times
in any period of twelve (12) months during the Lease Term, then, notwithstanding
that Tenant cures the late payments for which such late charges are imposed,
Landlord will have the right to required Tenant thereafter to pay all
installments of Annual Base Rent quarterly in advance throughout the remainder
of the Term.

  40  

--------------------------------------------------------------------------------




18.7     Landlord Default.  Notwithstanding any other provision of this Lease,
if Landlord fails to discharge any obligation this Lease confers on it to
maintain or repair the Premises or the Building and does not commence to cure
such failure within thirty (30) days after receiving written notice of such
failure from Tenant then Tenant may (but shall not be obligated to) elect,
without waiving or releasing Landlord from its obligations, to perform such
obligations, in which case Landlord shall reimburse Tenant within ten (10) days
of written demand for the actual and reasonable cost thereof.

18.8     Rights and Remedies Cumulative.  All rights, options and remedies of
Landlord and Tenant contained in this Lease will be construed and held to be
cumulative, and no one of them will be exclusive of the other, and Landlord and
Tenant shall have the right to pursue any one or all of such remedies or any
other remedy or relief which may be provided by law or in equity, whether or not
stated in this Lease.  Nothing in this Paragraph 18 will be deemed to limit or
otherwise affect Tenant’s indemnification of Landlord or Landlord’s
Indemnification of Tenant pursuant to any provision of this Lease.

19.       SECURITY DEPOSIT.

 Concurrently with Tenant’s execution of this Lease, Tenant shall deposit with
Landlord the amount set forth in Paragraph 1.8 (the “Security Deposit”), which
shall be held by Landlord as security for the faithful performance of all of the
terms, covenants, and conditions of this Lease to be kept and performed by
Tenant during the term hereof.  Landlord shall not be required to segregate the
Security Deposit from its general funds or in any other manner, nor shall
Landlord be obligated to pay Tenant interest on the Security Deposit for any
reason(s).  If Tenant defaults with respect to any provision of this Lease,
including. without limitation, the provisions relating to the payment of rental
and other sums due hereunder, Landlord shall have the right, but shall not be
required, to use, apply or retain all or any part of the Security Deposit for
the payment of rental or any other amount which Landlord may spend or become
obligated to spend by reason of Tenant’s default or to compensate Landlord for
any other loss or damage which Landlord may suffer by reason of Tenant’s default
(in addition to all other Landlord rights and remedies at law or in equity).  In
the event Landlord utilizes all or any portion of the Security Deposit as
permitted hereunder, Tenant shall promptly (and in no event later than ten (10)
days following written request therefore) reinstate that portion of the Security
Deposit so utilized, and any such reinstatement amount shall constitute
additional rent due by Tenant hereunder).  The Security Deposit, or any balance
thereof, shall be returned to Tenant or to the last assignee of Tenant’s
interest hereunder within sixty (60) days of the expiration of the Term of this
Lease and Tenant’s vacation of the Premises (except as otherwise required by
law).  In the event that Annual Base Rent is increased during any Option
Period(s), Tenant shall immediately thereupon deposit with Landlord the amount
of such increase as an increased Security Deposit.

  41  

--------------------------------------------------------------------------------




20.       ASSIGNMENT AND SUBLETTING.

20.1     Restriction on Transfer.  Except as expressly provided in this
Paragraph 20, Tenant will not, either voluntarily or by operation of law, assign
or encumber this Lease or any interest herein or sublet the Premises or any part
thereof, or permit the use or occupancy of the Premises by any party other than
Tenant (any such assignment, encumbrance, sublease or the like will sometimes be
referred to as a “Transferee”), without the prior written consent of Landlord,
which consent will not be unreasonably withheld, in accordance with the
provisions of Paragraph 20.6.  No assignment (whether voluntary, involuntary or
by operation of law) and no subletting shall be valid or effective without
Landlord’s prior written consent and, at Landlord’s election, any such
assignment or subletting or attempted assignment or subletting shall constitute
a material default of this Lease.  Landlord shall not be deemed to have given
its consent to any assignment or subletting by any other course of action,
including its acceptance of any name for listing in the Building directory.  To
the extent not prohibited by provisions of the Bankruptcy Code, 11 U.S.C Section
101 et seq. (the “Bankruptcy Code”), including Section 365(f)(1), Tenant on
behalf of itself and its creditors, administrators and assigns waives the
applicability of Section 365(e) of the Bankruptcy Code unless the proposed
assignee of the Trustee for the estate of the bankrupt meets Landlord’s standard
for consent as set forth in Paragraph 20.6 of this Lease.  If this Lease is
assigned to any person or entity pursuant to the provisions of the Bankruptcy
Code, any and all monies or other considerations to be delivered in connection
with the assignment shall be delivered to Landlord, shall be and remain the
exclusive property of Landlord and shall not constitute property of Tenant or of
the estate of Tenant within the meaning of the Bankruptcy Code.  Any person or
entity to which this Lease is assigned pursuant to the provisions of the
Bankruptcy Code shall be deemed to have assumed all of the obligations arising
under this Lease on and after the date of this assignment, and shall upon demand
execute and deliver to Landlord an instrument confirming that assumption.

20.2     Corporate and Partnership Transfers.  For purposes of this Paragraph
20, if Tenant is a corporation, partnership or other entity, any transfer,
assignment, encumbrance or hypothecation of fifty percent (50%) or more
(individually or in the aggregate) of any stock or other ownership interest in
such entity, and/or any transfer, assignment, hypothecation or encumbrance of
any controlling ownership or voting interest in such entity, will be deemed a
Transfer and will be subject to all of the restrictions and provisions contained
in this Paragraph 20, unless either (a) such transfer is accomplished by
transfers of stock of Tenant if Tenant is a publicly-held corporation and such
stock is transferred publicly over a recognized security exchange or
over-the-counter market or (b) if the transferee is a wholly-owned subsidiary of
Tenant or is under common control with Tenant, has a net worth and liquidity
equal to or greater than Tenant, and is carrying on the same business and will
make the same use of the Premises as Tenant.

  42  

--------------------------------------------------------------------------------




Landlord acknowledges that Tenant made public on May 20, 2003 that its Chairman
of the Board, Firoz Lalji, had made an offer along with a group of investors to
take Zones, Inc. from a publicly held corporation to a privately held
corporation.  The details of the proposed transaction have not been finalized as
of the date of this Lease.  Landlord further acknowledges that the provisions of
this paragraph 20.2 shall not apply to such transaction, so long as the
financial standing of the resulting privately held company is not materially
less than the financial standing of the Tenant on the date hereof.

20.3     Permitted Controlled Transfers.  Notwithstanding any other provision of
this Lease to the contrary, Tenant shall have the right with notice to Landlord
but without Landlord’s consent, to transfer or assign this Lease or sublet any
portion or the whole of the Premises (“Permitted Transfer”) to (a) any fifty
percent (50%) direct or indirect subsidiary corporation of Tenant, (b) any
corporation succeeding to all or substantially all of the assets of Tenant as a
result of a bona fide consolidation or merger, (c) any entity to which all or
substantially all of the assets of Tenant have been sold, (d) any entity that
owns at least fifty percent (50%) of the ownership interests in Tenant, or (e)
an entity that is at least fifty percent (50%) owned by an entity that has a
grater than fifty percent (50%) ownership interest in Tenant; provided, however,
that in each case the surviving entity must have net worth and liquidity at
least commensurate with Tenant’s as of the date of the Transfer, and further
provided that the assignor and assignee shall be and remain jointly and
severally liable for all obligations of Tenant under this Lease.

20.4     Transfer Notice.  If Tenant desires to effect a Transfer, other than
will be governed exclusively by the provisions of Paragraph 20.3, then at least
thirty days prior to the date when Tenant desires the Transfer to be effective
(the “Transfer Date”), Tenant agrees to give Landlord a notice (the “Transfer
Notice”), stating the name, address and business of the proposed assignee,
subtenant or other transferee (sometimes referred to hereinafter as
“Transferee”), reasonable information (including references) concerning the
character, ownership, and financial condition of the proposed Transferee, the
Transfer Date, any ownership or commercial relationship between Tenant and the
proposed Transferee, the intended use of the Premises by the Transferee, and the
consideration and all other material terms and conditions of the proposed
Transfer, all in such detail as Landlord may reasonably require.  If within ten
(10) business days after Landlord’s receipt of the Transfer Notice Landlord
reasonably requests additional detail, the Transfer Notice will not be deemed to
have been received until Landlord receives additional detail, and Landlord may
withhold consent to any Transfer until such information is provided to it.

20.5     Landlord’s Options.  Within fifteen (15) days of Landlord’s receipt of
any Transfer Notice, and any additional information requested by Landlord
concerning the proposed Transferee’s financial responsibility, Landlord will
elect to do one of the following: (i) consent to the proposed Transfer; or (ii)
refuse such consent, which refusal shall be on reasonable grounds including,
without limitation, those set forth in Paragraph 20.6 below.  Notwithstanding
the provisions of Subsection (b) above, in lieu of consenting to a proposed
assignment or subletting which would result in the assignment and/or subletting
of thirty percent (30%) or more of the floor areas of the Premises in the
aggregate, Landlord may also elect by written notice given within the time
period set forth in this Paragraph 20.5, to (i) sublease the Premises (or the
portion proposed to be subleased), or take an assignment of Tenant’s interest in
this Lease, upon the same terms as offered to the proposed subtenant or assignee
(excluding terms relating to the purchase of personal property, the use of
Tenant’s name or the continuation of Tenant’s business), and Landlord shall
thereupon owe no further consideration to Tenant, whether under Paragraph 20.8
hereof or otherwise), or (ii) terminate this lease as to the portion of the
Premises proposed to be subleased or assigned with a proportionate abatement in
the rent payable under this Lease, effective on the date that the proposed
sublease or assignment would have become effective.  Landlord may thereafter, at
its option, assign or re-let any space so recaptured to any third party,
including without limitation the proposed transferee of Tenant, and Landlord
shall thereupon owe no further consideration to Tenant, whether under Paragraph
20.8 hereof or otherwise.

  43  

--------------------------------------------------------------------------------




20.6     Reasonable Disapproval.  Landlord and Tenant hereby acknowledge that
Landlord’s disapproval of any proposed Transfer pursuant to Paragraph 20.5 will
be deemed reasonably withheld if based upon any reasonable factor, including,
without limitation, any or all of the following factors: (i) the proposed
Transferee is a governmental entity; (ii) the portion of the Premises to be
sublet or assigned is irregular in shape with inadequate means of ingress and
egress; (iii) the use of the Premises by the Transferee is not permitted by the
use provisions in Paragraph 7 hereof, or otherwise poses a risk of material
increased liability to Landlord; (iv) the Transferee has a tangible net worth,
computed in accordance with generally accepted accounting principles,
consistently applied, excluding, however, all intangible assets such as
goodwill, patents, trademarks, copyrights, franchises, research and development
(“TNW”), of less than the TNW of Tenant as of the date of execution of this
Lease; or (iv) Landlord reasonably believes that the Transferee otherwise does
not have the financial or other capability to fulfill the obligations imposed by
the Transfer and this Lease.

20.7     Additional Conditions.  A condition to Landlord’s consent to any
Transfer of this Lease (or the effectiveness of any Transfer under Paragraph
20.3 for which Landlord’s consent is not required) will be the delivery to
Landlord of a true copy of the fully executed instrument of assignment,
sublease, transfer or hypothecation, and, in the case of  an assignment, the
delivery to Landlord of an agreement executed, by the Transferee in form and
substance reasonably satisfactory to Landlord, whereby the Transferee assumes
and agrees to be bound by all of the terms and provisions of this Lease and to
perform all of the obligations of Tenant hereunder.  As a condition for granting
its consent to any assignment or sublease, Landlord may require that the
assignee or subtenant remit directly to Landlord on a monthly basis, all monies
due to Tenant by said assignee or subtenant.  As a condition to Landlord’s
consent to any sublease, such sublease must provide that it is subject and
subordinate to this Lease and to all mortgages; that Landlord may enforce the
provisions of the sublease, including collection of rent; that in the event of
termination of this Lease for any reason, including without limitation a
voluntary surrender by Tenant, or in the event of any reentry or repossession of
the Premises by Landlord, Landlord may, at its option, either (i) terminate the
sublease, or (ii) take over all of the right, title and interest of Tenant, as
sublandlord, under such sublease, in which case such subtenant will attorn to
Landlord, but that nevertheless Landlord will not (1) be liable for any previous
act or omission of Tenant under such sublease, (2) be subject to any defense or
offset previously accrued in favor of the subtenant against Tenant, or (3) be
bound by any previous modification of any sublease made without Landlord’s
written consent, or by any previous prepayment by subtenant of more than one
month’s rent.

  44  

--------------------------------------------------------------------------------




20.8     Excess Rent.  If Landlord consents to any assignment of this Lease for
which consent is required under this Paragraph 20, Tenant agrees to pay to
Landlord, as additional rent fifty percent (50%) of all sums and other
consideration payable to and for the benefit of Tenant by the assignee on
account of the assignment of Tenant’s leasehold interest under this Lease but
not on account of the assignment of Tenant’s rights in Alterations to, or
furnishings, fixtures or equipment owned by Tenant and situated on the Premises,
as and when such sums and other consideration are due and payable by the
assignee to or for the benefit of Tenant (or, if Landlord so requires, and
without any release of Tenant’s liability for the same Tenant agrees to instruct
the assignee to pay such sums and other consideration directly to Landlord).  If
for any sublease Tenant receives rent or other consideration, either initially
or over the term of the sublease, in excess of the rent fairly allocable to the
portion of the Premises which is subleased based on square footage, Tenant
agrees to pay to Landlord as additional rent fifty percent (50%) of the excess
of each such payment of rent or other consideration received by Tenant promptly
after its receipt.  In calculating excess rent or other consideration which may
be payable to Landlord under this Paragraph, Tenant will be entitled to deduct
commercially reasonable third party brokerage commissions and attorneys’ fees
and other amounts reasonably and actually expended by Tenant in connection with
such assignment or subletting if acceptable written evidence of such
expenditures is provided to Landlord.  Tenant shall not pay to or share with any
affiliate of Tenant any portion of any such excess rent.

20.9     No Release.  No Transfer will release Tenant of Tenant’s obligations
under this Lease or alter the primary liability of Tenant to pay the rent and to
perform all other obligations to be performed by Tenant hereunder (and the
assignor and assignee shall be and at all times remain jointly and severally
liable for the full and timely performance of all obligations of Tenant
hereunder).  Landlord may require that any Transferee remit directly to Landlord
on a monthly basis all monies due Tenant by said Transferee.  However, the
acceptance of rent by Landlord from any other person will not be deemed to be a
waiver by Landlord of any provision hereof.  Consent by Landlord to one Transfer
will not be deemed consent to any subsequent Transfer.  In the event of default
by any Transferee of Tenant or any successor of Tenant in the performance of any
of the terms hereof, Landlord may proceed directly against Tenant without the
necessity of exhausting remedies against such Transferee or successor.  If
Landlord and the Transferee enter into an agreement to extend the Term, Tenant
shall not be liable for matters that arise during such extended term.

20.10   Administrative and Attorneys’ Fees.   If Tenant requests the consent of
Landlord to any Transfer (whether or not such Transfer is consummated), then,
upon demand, Tenant agrees to pay Landlord a non-refundable administrative fee
of Five Hundred Dollars ($500.00), plus any reasonable attorneys’ and paralegal
fees and costs, and accountant’s or other consultants’ reasonable fees and
costs, incurred by Landlord in connection with such Transfer or request for
consent (whether attributable to Landlord’s in-house attorneys or paralegals or
otherwise).  Acceptance of the Five Hundred Dollars ($500.00) administrative fee
and/or reimbursement of Landlord’s attorneys’ and paralegal fees will in no
event obligate Landlord to consent to any proposed Transfer.

  45  

--------------------------------------------------------------------------------




21.       NOTICES.  Any notice required or permitted to be given hereunder must
be in writing and delivered either by hand, by telecopy or by nationally
recognized overnight delivery service, and it shall be deemed given and received
on the day hand delivered, on the day of a telecopy transmission whose receipt
is confirmed by telephonic response, on the day after timely deposit with an
overnight delivery service with all charges for next business day delivery
prepaid.  Confirmation copies of notices sent by or telecopy shall be sent by
regular U.S. mail.  Notices to Tenant and Landlord shall be sufficient if
delivered to Tenant and Landlord at each such party’s address designated in
Paragraphs l.2 and 1.3.  Either party may specify a different address for notice
purposes by written notice to the other, except that the Landlord may in any
event use the Premises as Tenant’s address for notice purposes, as long as the
notice in question is also simultaneously addressed and delivered to the persons
designated in Paragraph 1.3.

22.       BROKERS.  Each party represents and warrants to the other, that, to
its knowledge, no broker, agent or finder other than the Brokers listed in
Paragraph l.11 (a) negotiated or was instrumental in negotiating or consummating
this Lease on its behalf, and (b) is or might be entitled to a commission or
compensation in connection with this Lease.  Landlord will compensate the
Brokers listed in Paragraph 1.11 in full accordance with a separate agreement
with the Brokers.  Landlord and Tenant each agree to promptly indemnify,
protect, defend and hold harmless the other from and against any and all claims,
damages, judgments, suits, causes of action, losses, liabilities, penalties,
fines, expenses and costs (including attorneys’ fees and court costs) resulting
from any breach by the indemnifying party of the foregoing representation,
including, without limitation, any claims that may be asserted by any broker,
agent or finder undisclosed by the indemnifying party.  The foregoing mutual
indemnity shall survive the expiration or earlier termination of this Lease. 
Seller shall pay each of the Brokers listed in Paragraph 1.11 hereof a
commission pursuant to separate written agreement between Seller and each such
Broker.  In no event shall any commission or other compensation be payable to
any broker(s) (including without limitation the Broker(s)) by reason of the
exercise (if any) by Tenant of either or both of the Extension Option(s)
hereunder.

23.       SURRENDER; HOLDING OVER.

23.1     Surrender.  No act by Landlord shall be deemed an acceptance of a
surrender of the Premises, and no agreement to accept a surrender of the
Premises shall be valid unless it is in writing and signed by Landlord.  The
voluntary or other surrender of this Lease by Tenant, or a mutual cancellation
thereof, shall not constitute a merger, and shall, at the option of Landlord,
operate as an assignment to Landlord of any or all subleases or subtenancies. 
Upon the expiration or earlier termination of this Lease, Tenant agrees to
peaceably surrender the Premises and all improvements therein to Landlord broom
clean and in a state of good order, repair and condition, ordinary wear and tear
and casualty damage not caused by Tenant (if this Lease is terminated as a
result thereof pursuant to Paragraph 16.5) excepted, but in any event with the
plumbing, heating, ventilation and air conditioning systems in good working
order, together with all of Tenant’s personal property removed from the Premises
(except as Landlord may elect as hereinafter provided) and all damage caused by
such removal repaired as required by Paragraph 9.  At least ninety (90) days
prior to the date Tenant is to actually surrender the Premises to Landlord,
Tenant agrees to give Landlord notice of the exact date Tenant will surrender
the Premises so that Landlord and Tenant can schedule a walk-through of the
Premises to review the condition of the Premises and identify personal property
which are to remain upon the Premises and which are to be removed by Tenant, as
well as any repairs Tenant is to make upon surrender of the Premises as required
by this Lease.  During such ninety (90) day period, Landlord may, at its option,
and at Landlord’s sole cost and expense, retain the services of one or more
inspectors or consultants to inspect the Premises and all equipment and fixtures
located therein to determine if they are in the condition required for proper
surrender by Tenant.  If any such inspections disclose any material deficiencies
in the condition of the Premises from that required above, Tenant will promptly
cause the same to be corrected in a good and workmanlike manner at Tenant’s sole
cost and expense prior to the surrender date.  The delivery of keys to any
employee of Landlord or to Landlord’s agent or any employee thereof alone will
not be sufficient to constitute a termination of this Lease or a surrender of
the Premises.  All personal property and fixtures of Tenant not so removed
shall, to the extent permitted under applicable Laws, be deemed to have been
abandoned by Tenant and may be appro­pri­ated, sold, stored, destroyed, or
otherwise disposed of by Landlord without notice to Tenant and without any
obligation to account for such items. 

  46  

--------------------------------------------------------------------------------




23.2     Holding Over.  Tenant will not be permitted to hold over possession of
the Premises after the expiration or earlier termination of the Term without the
express written consent of Landlord, which consent Landlord may withhold in its
sole and absolute discretion.  If Tenant holds over after the expiration or
earlier termination of the Term, Landlord may, at its option, treat Tenant as a
tenant at sufferance only, and such continued occupancy by Tenant shall be
subject to all of the terms, covenants and conditions of this Lease, so far as
applicable, except that the Annual Base Rent for any such holdover period shall
be equal to one hundred fifty percent (150%)of the Annual Base Rent (and
estimated additional rent) in effect under this Lease immediately prior to such
holdover, prorated on a daily basis.  Acceptance by Landlord of rent after such
expiration or earlier termination will not result in a renewal of this Lease. 
The foregoing provisions of this Paragraph 23 are in addition to and do not
affect Landlord’s right of re-entry or any rights of Landlord under this Lease
or as otherwise provided by law.  If Tenant fails to surrender the Premises upon
the expiration of this Lease in accordance with the terms of this Paragraph 23
despite demand to do so by Landlord, then Tenant shall indemnify, protect,
defend and hold Landlord harmless from all claims, damages, judgments, suits,
causes of action, losses, liabilities, penalties, fines, expenses and costs
(including attorneys’ fees and costs), including, without limitation, costs and
expenses incurred by Landlord in returning the Premises to the condition in
which Tenant was to surrender it and claims made by the succeeding tenant
founded on or resulting from tenant’s failure to surrender the Premises.  The
provisions of this Paragraph 23 will survive the expiration or earlier
termination of this Lease.

  47  

--------------------------------------------------------------------------------




24.       SUBORDINATION.  Without the necessity of any additional document being
executed by Tenant for the purpose of effecting a subordination, and at the
election of request which Landlord or any mortgagee or beneficiary with a deed
of trust encumbering the Premises, or any lessor of a ground or underlying lease
with respect to the Premises, this Lease will be subject and subordinate at all
times to:  (i) all ground leases or underlying leases which may now exist or
hereafter be executed affecting the Premises; and (ii) the lien of any mortgage
or deed of trust which may now exist or hereafter be executed for which the
Premises, or Landlord’s interest and estate in any of said items, is specified
as security, provided, however, that the holders of such rights to which
Tenant’s interests are subordinate agree that they will not interfere with or
disturb Tenant’s tenancy under this Lease so long as Tenant is not in default
under this Lease.  Notwithstanding the foregoing, Landlord reserves the right to
subordinate any such ground leases or underlying leases or any such liens to
this Lease.  If any such ground lease or underlying lease terminates for any
reason or any such mortgage or deed of trust is foreclosed or a conveyance in
lieu of foreclosure is made for any reason, at the election of Landlord’s
successor in interest, Tenant agrees to attorn to and become the tenant of such
successor in which event Tenant’s right to possession of the Premises will not
be disturbed as long as Tenant is not in default under this Lease.  Tenant
hereby waives its rights under any law which gives or purports to give Tenant
any right to terminate or otherwise adversely affect this Lease and the
obligations of Tenant hereunder in the event of any such foreclosure proceeding
or sale, Tenant covenants and agrees to execute and deliver, upon demand by
Landlord and in the form reasonably required by Landlord, any additional
documents whose sole function is to evidence the priority or subordination of
this Lease and Tenant’s attornment agreement with respect to any such ground
lease or underlying leases or the lien of any such mortgage or deed of trust;
provided, however, any such agreement subordinating this Lease to such lease,
mortgage or deed of trust shall contain a commercially reasonable nondisturbance
provision.  If Tenant fails to sign and return any such documents within ten
(10) business days of receipt, Tenant will be in default hereunder.

25.       ESTOPPEL CERTIFICATE.  Within ten (10) business days following any
written Landlord may make from time to time, Tenant agrees to execute and
deliver to Landlord a statement, in a form substantially similar to the form of
Exhibit “D” attached hereto or as may reasonably be required by Landlord’s
lender or any proposed transferee of the Premises, certifying: (i) the
Commencement Date of this Lease; (ii) the fact that this Lease is unmodified and
in fill force and effect (or, if there have been modifications, that this Lease
is in full force and effect, and stating the date and nature of such
modifications); (iii) the date to which the rent and other sums payable under
this Lease have been paid; (iv) that there are no current defaults under this
Lease by either Landlord or Tenant except as specified in Tenant’s statement;
and (v) such other matters reasonably requested by Landlord.  Landlord and
Tenant intend that any statement delivered pursuant to this Paragraph 25 may be
relied upon by any mortgagee, beneficiary, purchaser or prospective purchaser of
the Premises or any interest therein.  Tenant’s failure to deliver such
statement within such time will be conclusive upon Tenant (i) that this Lease is
in full force and effect, without modification except as may be represented by
Landlord, (ii) that, to Tenant’s actual current knowledge, there are no uncured
defaults in Landlord’s performance, and (iii) that not more than one (1) month’s
rent has been paid in advance.  Without limiting the foregoing, if Tenant fails
to deliver any such statement within such ten (10) business day period, Landlord
may deliver to Tenant an additional request for such statement and Tenant’s
failure to deliver such statement to Landlord within ten (10) days after
delivery of such additional request will constitute a default under this Lease. 
Tenant may request an estoppel certificate from Landlord in the manner that
Landlord may request an estoppel certificate from Tenant, and Landlord’s
obligations with respect to such certificate shall be the same of Tenant’s with
respect to an estoppel certificate sought by Landlord.

  48  

--------------------------------------------------------------------------------




26.       EASEMENTS.  Landlord reserves to itself the right, from time to time,
to grant such easements, rights and dedications that Landlord deems necessary or
desirable, and to cause the recordation of parcel maps and restrictions, so long
as such easements, rights, dedications, maps and restrictions do not
unreasonably interfere with the use of the Premises by Tenant.  Tenant shall
sign any of the aforementioned documents upon request of Landlord and failure to
do so shall constitute a material breach of this Lease.

27.       FINANCIAL STATEMENTS.  At any time when Tenant is required to file
financial statements and reports with the Securities and Exchange Commission
(“SEC”), Tenant shall provide a copy to Landlord of all such statements and
reports.  If Tenant at any time is not required to file financial statements and
reports with the SEC, Tenant will provide to Landlord (a) on a quarterly basis,
a balance sheet, income statement, and cash flow statement prepared by an
independent certified public accountant or, at Tenant’s option, certified as
correct by Tenant’s Chief Financial Officer and (b) annually, a complete set of
audited financial statements.  In addition, prior to the execution of this
Lease, and at any time during the Term of this Lease, upon ten (10) days prior
written notice from Landlord, provided that Landlord is required by (a) its
lenders or prospective lenders, (b) parties evaluating a purchase of an interest
in the Property or the Premises or (c) parties evaluating a purchase of an
interest in Landlord to provide such information to them in connection with a
sale, financing or refinancing of the Property or Premises or a sale of an
interest in Landlord, Tenant agrees to provide Landlord with a written statement
(the "Financial Certificate"), executed by the Chief Financial Officer of
Tenant, in form and substance (and containing such financial information) as may
be reasonably requested by Landlord regarding the then current financial
condition of Tenant, certifying that the information contained therein
accurately reflects the then current financial condition of Tenant, based upon
the most recent calendar year then completed (for which financials are
available), as reported and audited by the certified public accountants that
have prepared the most recent audited financial statements for Tenant, and
further based upon Tenant’s financial performance since such most recent audited
financial statements.  Landlord will keep the information in the Financial
Certificate confidential, subject to disclosures permitted hereunder, required
by law or court order, and will request that any such lenders, prospective
lenders or other parties that are requiring the Financial Certificate in
connection with the purchase of an interest in the Property or Premises or
Landlord maintain the confidentiality of the information contained in the
written statement. 

  49  

--------------------------------------------------------------------------------




28.       MODIFICATION AND CURE RIGHTS OF LANDLORD’S MORTGAGEES AND LESSORS.  In
the event of any default on the part of Landlord, Tenant will give notice by
registered or certified mail to any beneficiary of a deed of trust or mortgage
covering the Premises or ground lessor of Landlord whose address has been
furnished to Tenant, and Tenant agrees to offer such beneficiary, mortgagee or
ground lessor a reasonable opportunity to cure the default (i.e. at least thirty
(30) days), or, if more than thirty (30) days will be reasonably required to
effect such cure, the cure period will be extended so long as the mortgagee (or
other party effecting such cure) is diligently pursuing such cure to completion.

29.       DEFINITION OF LANDLORD.  The term “Landlord,” as used in this Lease,
so far as covenants or obligations on the part of Landlord are concerned, means
and includes only the owner or owners, at the time in question, of the fee title
of the Premises or the lessees under any ground lease, if any.  In the event of
any transfer, assignment or other conveyance or transfers of any such title
(other than a transfer for security purposes only), Landlord herein named (and
in case of any subsequent transfers or conveyances, the then grantor) will be
automatically relieved from and after the date of such transfer, assignment or
conveyance of all liability as respects the performance of any covenants or
obligations on the part of Landlord contained in this Lease thereafter to be
performed, so long as the transferee assumes in writing all such covenants and
obligations of Landlord arising after the date of such transfer.  Landlord and
Landlord’s transferees and assignees have the absolute right to transfer all or
any portion of their respective title and interest in the Premises, the
Building, the Project and/or this Lease without the consent of Tenant, and such
transfer or subsequent transfer will not be deemed a violation on Landlord’s
part of any of the terms and conditions of this Lease.

30.       WAIVER.  The waiver by either party of any breach of any term,
covenant or condition herein contained will not be deemed to be a waiver of any
subsequent breach of the same or any other term, covenant or condition herein
contained, nor will any custom or practice which may develop between the parties
in the administration of the terms hereof be deemed a waiver of or in any way
affect the right of either party to insist upon performance in strict accordance
with said terms.  The subsequent acceptance of rent or any other payment
hereunder by Landlord will not be deemed to be a waiver of any preceding breach
by Tenant of any term, covenant or condition of this Lease, other than the
failure of Tenant to pay the particular rent so accepted, regardless of
Landlord’s knowledge of such preceding breach at the time of acceptance of such
rent.  No acceptance by Landlord of a lesser sum than the basic rent and
additional rent or other sum then due will be deemed to be other than on account
of the earliest installment of such rent or other amount due, nor will any
endorsement or statement on any check or any letter accompanying any check be
deemed an accord and satisfaction, and Landlord may accept such check or payment
without prejudice to Landlord’s right to recover the balance of such installment
or other amount or pursue any other remedy provided in this Lease.  The consent
or approval of Landlord to or of any act by Tenant requiring Landlord’s consent
or approval will not be deemed to waive or render unnecessary Landlord’s consent
or approval to or of any subsequent similar acts by Tenant.

  50  

--------------------------------------------------------------------------------




31.       QUIET ENJOYMENT.  Landlord covenants and agrees with Tenant that upon
Tenant paying the rent required under this Lease and paying all other charges
and performing all of the covenants and provisions on Tenant’s part to be
observed and performed under this Lease, Tenant may peaceably and quietly have,
hold and enjoy the Premises in accordance with this Lease without disturbance or
hindrance on the part of Landlord and that Landlord will warrant and defend
Tenant in the peaceful and quiet enjoyment of the Premises against the claims of
all persons or entities excepting only those claiming by, through or under
Tenant.

32.       FORCE MAJEURE.  If either Landlord or Tenant is delayed, hindered in
or prevented from the performance of any act required under this Lease by reason
of strikes, lockouts, inability to procure standard materials, failure of power,
or governmental action or inaction (including failure, refusal or delay in
issuing permits, approvals and/or authorizations which is not the result of the
action or inaction of the party claiming such delay), riots, civil unrest or
insurrection, war, fire, earthquake, flood or other natural disaster, unusual
and unforeseeable delay which results from an interruption of any public
utilities (e.g., electricity, gas, water, telephone) or other unusual and
unforeseeable delay not within the reasonable control of the party delayed in
performing work or doing acts required under the provisions of this Lease, then
performance of such act will be excused for the period of the delay and the
period for the performance of any such act will be extended for a period
equivalent to the period of such delay.  The provisions of this Paragraph 32
will not operate to excuse Tenant from prompt payment of rent or any other
payments required under the provisions of this Lease or delay the Commencement
Date.

33.       SIGNS.  Landlord agrees that Tenant shall have the right to install
and maintain Tenant’s identification sign(s) on the exterior of the Building and
Premises in accordance with this Paragraph 33 at Tenant’s sole cost and expense
(except that the cost of initial installation of the same may be charged against
the Tenant Improvement Allowance).  The location, size, design, color and other
physical aspects of any and all permitted sign(s) will be subject to (i)
Landlord’s written approval prior to installation, which approval shall not be
unreasonably withheld, conditioned or delayed, (ii) any covenants, conditions or
restrictions governing the Premises, including the CC&Rs, and (iii) any
applicable municipal or governmental permits and approvals.  Tenant will be
solely responsible for all costs for installation, maintenance, repair and
removal of any Tenant identification sign(s).  If Tenant fails to remove
Tenant’s sign(s) upon termination of this Lease and repair any damage caused by
such removal, Landlord may do so at Tenant’s sole cost and expense.  Tenant
agrees to reimburse Landlord for all costs incurred by Landlord to effect any
installation, maintenance or removal on Tenant’s account, which amount will be
deemed additional rent, and may include, without limitation, all sums disbursed,
incurred or deposited by Landlord including Landlord’s costs, expenses and
actual attorneys’ fees with interest thereon at the Interest Rate from the date
of Landlord’s demand until paid by Tenant.  Any sign rights granted to Tenant
under this Lease are personal to Tenant and may not be assigned, transferred or
otherwise conveyed to any assignee or subtenant of Tenant without Landlord’s
prior written consent, which consent Landlord may withhold in its sole and
absolute discretion.  Landlord shall have the right to install sign(s) from time
to time on the Premises (but not on or in the Building), so long as such
Landlord signs (a) comply with the CC&R’s and all Applicable Laws, and (b) do
not materially and adversely affect Tenant’s use or possession of the Premises.

  51  

--------------------------------------------------------------------------------




34.       LIMITATION ON LIABILITY.  In consideration of the benefits accruing
hereunder, Tenant on behalf of itself and all successors and assigns of Tenant
covenants and agrees that, in the event of any actual or alleged failure, breach
or default hereunder by Landlord: (a) tenant’s recourse against Landlord for
monetary damages will be limited to Landlord’s interest in the Property
including, subject to the prior rights of any Mortgagee, Landlord’s interest in
the rents of the Premises and any insurance proceeds payable to Landlord; (b)
except as may be necessary to secure jurisdiction of Landlord, no partner or
member of Landlord shall be sued or named as a party in any suit or action and
no service of process shall be made against any partner or member of Landlord;
(c) no partner or member of Landlord shall be required to answer or otherwise
plead to any service of process; (d) no judgment will be taken against any
partner or member of Landlord and any judgment taken against any partner or
member of Landlord may be vacated and set aside at any time after the fact; (e)
no writ of execution will be levied against the assets of any partner or member
of Landlord; (f) the obligations under this Lease do not constitute personal
obligations of the individual partners, members, directors, officers or
shareholders of Landlord, and Tenant shall not seek recourse against the
individual partners, members, directors, officers or shareholders of Landlord or
any of their personal assets for satisfaction of any liability in respect to
this Lease; and (g) these covenants and agreements are enforceable both by
Landlord and also by any partner or member of Landlord.

35.       MISCELLANEOUS.

35.1     Conflict of Laws.  This Lease shall be governed by and construed solely
pursuant to the laws of the State of Washington, without giving effect to choice
of law principles thereunder.

35.2     Successors and Assigns.  Except as otherwise provided in this Lease,
all of the covenants, conditions and provisions of this Lease shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
heirs, personal representatives, successors and assigns.

35.3     Professional Fees and Costs.  If Landlord and Tenant become involved in
any dispute(s) with each other with respect to this Lease, then all costs and
expenses, including without limitation, actual professional fees and costs such
as appraisers, accountants’ and attorneys’ fees and costs, incurred by the party
which prevails in such dispute(s), whether or not any suit or action is filed,
and whether by final judgment, arbitration award, out of court settlement or
otherwise, shall be paid by the other party, which obligation on the part of the
other party shall be deemed to have accrued on the date of the commencement of
such dispute and shall be enforceable whether or not any action is filed,
dismissed or prosecuted to judgment.  As used herein, attorneys’ fees and costs
shall include, without limitation, attorneys’ fees, costs and expenses incurred
in connection with any (i) postjudgment motions; (ii) contempt proceedings;
(iii) garnishment, levy, and debtor and third party examination; (iv) discovery;
(v) bankruptcy litigation; and (vi) analysis, advice, enforcement, alternate
dispute resolution, arbitration and/or settlement of any such dispute(s),
before, after and/or whether any action is filed regarding such dispute(s).  To
the extent payable by Tenant, any and all such attorneys’ fees and costs shall
constitute additional rent due by Tenant hereunder.

  53  

--------------------------------------------------------------------------------




35.4     Terms and Headings.  The words “Landlord” and “Tenant” as used herein
shall include the plural as well as the singular.  Words used in any gender
include other genders.  The paragraph headings of this Lease are not a part of
this Lease and shall have no effect upon the construction or interpretation of
any part hereof.

35.5     Time.  Time is of the essence with respect to the performance of every
provision of this Lease in which time of performance is a factor.

35.6     Prior Agreement; Amendments.  This Lease constitutes and is intended by
the parties to be a final, complete and exclusive statement of their entire
agreement with respect to the subject matter of this Lease.  This Lease
supersedes any and all prior and contemporaneous agreements and understandings
of any kind relating to the subject matter of this Lease.  There are no other
agreements, understandings, representations, warranties, or statements, either
oral or in written form, concerning the subject matter of this Lease.  No
alteration, modification, amendment or interpretation of this Lease shall be
binding on the parties unless contained in a writing which is signed by both
parties.

35.7     Separability.  The provisions of this Lease shall be considered
separable such that if any provision or part of this Lease is ever held to be
invalid, void or illegal under any law or ruling, all remaining provisions of
this Lease shall remain in full force and effect to the maximum extent permitted
by law.

35.8     Recording.  Tenant shall not record this Lease or a short form
memorandum thereof without the consent of Landlord.

35.9     Counterparts.  This Lease may be executed in one or more counterparts,
each of which shall constitute an original and all of which shall be one and the
same agreement.

35.10   Nondisclosure of Lease Terms.  Tenant acknowledges and agrees that the
terms of this Lease are confidential and constitute proprietary information of
Landlord.  Disclosure of the terms could adversely affect the ability of
Landlord to negotiate other leases and impair Landlord’s relationship with other
tenants.  Accordingly, Tenant agrees that it, and its partners, officers,
directors, employees, agents and attorneys, shall not intentionally and
voluntarily disclose the terms and conditions of this Lease to any newspaper or
other publication or any other tenant or apparent prospective tenant of the
Building or other portion of the Project, or real estate agent, either directly
or indirectly, without the prior written consent of Landlord, provided, however,
that Tenant may disclose the terms to prospective subtenants or assignees under
this Lease, and to Tenant’s affiliates, professional advisers, lenders and
prospective lenders.

  53  

--------------------------------------------------------------------------------




35.11   Non-Discrimination.  Tenant acknowledges and agrees that there will be
no unlawful discrimination against, or segregation of, any person, group of
persons, or entity on the basis of race, color, creed, religion, age, sex,
marital status, national origin, or ancestry in the leasing, subleasing,
transferring, assignment, occupancy, tenure, use, or enjoyment of the Premises,
or any portion thereof.

36.       EXECUTION OF LEASE.

36.1     Tenant as Corporation or Partnership.  If Tenant executes this Lease as
a corporation or partnership, then Tenant and the persons executing this Lease
on behalf of Tenant represent and warrant that such entity is duly qualified and
in good standing to do business in Washington and that the individuals executing
this Lease on Tenant’s behalf are duly authorized to execute and deliver this
Lease on its behalf, and in the case of a corporation, in accordance with a duly
adopted resolution of the board of directors of Tenant (a copy of which, along
with a current incumbency certificate showing the titles and specimen signatures
of the persons executing this Lease, is to be delivered to Landlord on execution
hereof, if requested by Landlord), and in accordance with the by-laws of Tenant,
and, in the case of a partnership, in accordance with the partnership agreement
and the most current amendments thereto, if  any, copies of which are to be
delivered to Landlord on execution hereof, if requested by Landlord, and that
this Lease is binding upon Tenant in accordance with its terms.

36.2     Examination of Lease.  Submission of this instrument by Landlord to
Tenant for examination or signature by Tenant does not constitute a reservation
of or option for lease, and it is not effective as a lease or otherwise until
execution by and delivery to both Landlord and Tenant.  Landlord’s execution of
this Lease is subject to approval by Landlord’s management.

37.       NO TENANT OBJECTION TO LANDLORD PROPOSED DEVELOPMENT ACTIVITIES, USES.

As a material consideration for Landlord entering this Lease, Tenant agrees not
to object to or hinder (and to support, as reasonably requested by Landlord from
time to time, at no cost to Tenant, for example signing and filing consents with
applicable governmental authorities, if any) any present or future development
and/or construction proposals and/or activities by Landlord from time to time in
its sole and absolute discretion (or any of Landlord’s designee(s) from time to
time), or any present or future proposed uses or business activities by any
person(s) in Landlord’s sole and absolute discretion, in or on (a) any
portion(s) of the Project (provided the same comply with the CC&R’s and
Applicable Laws) or (b) any portion(s) of the Boeing Auburn Plant (provided the
same comply with Applicable Laws). 

  54  

--------------------------------------------------------------------------------




38.       FIRST OPPORTUNITY TO PURCHASE.

38.1     The Offered Property.  If Landlord has not subdivided the Project,
Tenant or its affiliates shall have a first opportunity to purchase all (but not
less than all) of the Project pursuant to this Paragraph 38.  If Landlord has
subdivided the Project, Tenant shall have a first opportunity to purchase all,
but not less than all, of the Building and the land on which the Building is
situated (the “T Lot”)  pursuant to this Paragraph 38.  The property to which
this Paragraph 38 applies is referred to as the “Offered Property.”

38.2     Notice of Proposed Sale.  Landlord shall not, at any time prior to the
earlier of (a) the sale by the initial Landlord, (i.e., The Boeing Company), of
its interest in the Offered Property or (b) the expiration of the Lease Term,
sell the Offered Property, or any interest therein, without first giving a
notice of such intended sale to Tenant, which notice is hereinafter referred to
as First Opportunity to Purchase, provided that Landlord may transfer title to
the Offered Property or any interest therein to a company owned or controlled by
The Boeing Company without providing such notice.

38.3     Content of Notice.  The First Opportunity to Purchase shall include the
price and terms under which Landlord desires to sell the Offered Property.

38.4     Thirty Day Period.  For a period of thirty (30) days after receipt by
Tenant of the First Opportunity to Purchase, Tenant shall have the opportunity
to give written notice to Landlord of Tenant’s intent to purchase the Offered
Property, or the interest proposed to be sold, on the same terms, price and
conditions as set forth in the First Opportunity to Purchase, subject to the
other terms and conditions contained in The Boeing Company’s then standard form
of real estate purchase and sale agreement.  In the event that Landlord does not
receive written notice of Tenant’s intent within said 30-day period, Tenant’s
right to purchase the Offered Property shall be irrevocably waived and without
further effect, except as provided in Paragraph 38.5.

38.5     Activity After Thirty Day Period.  In the event that Tenant declines to
exercise its First Opportunity to Purchase after receiving written notice, and
thereafter Landlord reduces by more than ten percent (10%) (i) the sales price,
(ii) the amount of down payment, or (iii) interest charged, or in the event the
Offered Property has not sold or a binding purchase and sale agreement is not in
force ,within three hundred sixty (360) days of the date of the written notice,
then Landlord shall be obligated to offer the revised terms to Tenant.  Tenant
shall then have ten (10) days to accept the revised terms and to purchase the
Offered Property subject to the other terms and conditions set forth in The
Boeing Company’s then standard form of real estate purchase and sale agreement. 
If Tenant fails to deliver a notice to Landlord within such ten-day period
stating that Tenant shall purchase the Offered Property on such terms, Landlord
is free to consummate its sale with a third party with no further obligation. 

  55  

--------------------------------------------------------------------------------




38.6     Property Excluded; Not Applicable to Subsequent Landlord.  If the
Project is subdivided, the rights of Tenant under this Paragraph 38 shall in no
event extend to any part of the Project that is not included in the T Lot.  This
Paragraph 38 is personal to The Boeing Company and shall not be binding on a
subsequent Landlord.

  56  

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Lease to be duly executed by
their duly authorized representatives as of the date first above written.

 

  TENANT:      

Zones, Inc. a Washington corporation

      By:          /S/     RONALD P. MCFADDEN  

--------------------------------------------------------------------------------

      Its:         Ronald P. McFadden, Chief
               Financial Officer  

--------------------------------------------------------------------------------

         

LANDLORD:

      The Boeing Company, a Delaware
corporation       By:        /S/     COLLETTE TENMINK  

--------------------------------------------------------------------------------

  Name:    Collette Tenmink  

--------------------------------------------------------------------------------

  Title:     Authorized Signatory  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------